Exhibit 10.29

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

among

VALLEY FINANCIAL CORPORATION,

as Depositor

WILMINGTON TRUST COMPANY,

as Property Trustee

WILMINGTON TRUST COMPANY,

as Delaware Trustee

and

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN

as Administrative Trustees

 

--------------------------------------------------------------------------------

Dated as of December 15, 2006

VALLEY FINANCIAL STATUTORY TRUST III

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I.    Defined Terms    1     SECTION 1.1.    Definitions.
   1 ARTICLE II.    The Trust    11     SECTION 2.1.    Name    11
    SECTION 2.2.    Office of the Delaware Trustee; Principal Place of Business
   11     SECTION 2.3.    Initial Contribution of Trust Property; Fees, Costs
and Expenses.    11     SECTION 2.4.    Purposes of Trust    11     SECTION 2.5.
   Authorization to Enter into Certain Transactions    12     SECTION 2.6.   
Assets of Trust    15     SECTION 2.7.    Title to Trust Property.    15
ARTICLE III.    Payment Account; Paying Agents    15     SECTION 3.1.    Payment
Account    15     SECTION 3.2.    Appointment of Paying Agents.    15
ARTICLE IV.    Distributions; Redemption    16     SECTION 4.1.   
Distributions.    16     SECTION 4.2.    Redemption    17     SECTION 4.3.   
Subordination of Common Securities    20     SECTION 4.4.    Payment Procedures.
   21     SECTION 4.5.    Withholding Tax    21     SECTION 4.6.    Tax Returns
and Other Reports.    21     SECTION 4.7.    Payment of Taxes, Duties, Etc. of
the Trust    22     SECTION 4.8.    Payments under Indenture or Pursuant to
Direct Actions.    22     SECTION 4.9.    Exchanges    22     SECTION 4.10.   
Calculation Agent    23     SECTION 4.11.    Certain Accounting Matters.    24
ARTICLE V.    Securities    24     SECTION 5.1.    Initial Ownership    24
    SECTION 5.2.    Authorized Trust Securities    24     SECTION 5.3.   
Issuance of the Common Securities; Subscription and Purchase of Notes.    24
    SECTION 5.4.    The Securities Certificates    25     SECTION 5.5.    Rights
of Holders    26     SECTION 5.6.    Book-Entry Preferred Securities    27
    SECTION 5.7.    Registration of Transfer and Exchange of Preferred
Securities Certificates.    29     SECTION 5.8.    Mutilated, Destroyed, Lost or
Stolen Securities Certificates.    30

 

i



--------------------------------------------------------------------------------

    SECTION 5.9.    Persons Deemed Holders    31     SECTION 5.10.   
Cancellation    31     SECTION 5.11.    Ownership of Common Securities by
Depositor    31     SECTION 5.12.    Restricted Legends.    32     SECTION 5.13.
   Form of Certificate of Authentication.    35 ARTICLE VI.    Meetings; Voting;
Acts of Holders    35     SECTION 6.1.    Notice of Meetings.    35
    SECTION 6.2.    Meetings of Holders of the Preferred Securities.    35
    SECTION 6.3.    Voting Rights    36     SECTION 6.4.    Proxies, Etc    36
    SECTION 6.5.    Holder Action by Written Consent    36     SECTION 6.6.   
Record Date for Voting and Other Purposes    36     SECTION 6.7.    Acts of
Holders    36     SECTION 6.8.    Inspection of Records    37     SECTION 6.9.
   Limitations on Voting Rights.    39     SECTION 6.10.    Acceleration of
Maturity; Rescission of Annulment; Waivers of Past Defaults.    38 ARTICLE VII.
   Representations and Warranties    41     SECTION 7.1.    Representations and
Warranties of the Property Trustee and the Delaware Trustee.    41
    SECTION 7.2.    Representations and Warranties of Depositor.    42
ARTICLE VIII.    The Trustees    43     SECTION 8.1.    Number of Trustees.   
43     SECTION 8.2.    Property Trustee Required    43     SECTION 8.3.   
Delaware Trustee Required.    43     SECTION 8.4.    Appointment of
Administrative Trustees.    44     SECTION 8.5.    Duties and Responsibilities
of the Trustees    44     SECTION 8.6.    Notices of Defaults and Extensions   
46     SECTION 8.7.    Certain Rights of Property Trustee    46     SECTION 8.8.
   Delegation of Power.    49     SECTION 8.9.    May Hold Securities    49
    SECTION 8.10.    Compensation; Reimbursement; Indemnity.    49
    SECTION 8.11.    Resignation and Removal; Appointment of Successor.    50
    SECTION 8.12.    Acceptance of Appointment by Successor.    51
    SECTION 8.13.    Merger, Conversion, Consolidation or Succession to Business
   52     SECTION 8.14.    Not Responsible for Recitals or Issuance of
Securities    52     SECTION 8.15.    Property Trustee May File Proofs of Claim.
   52     SECTION 8.16.    Reports to and from the Property Trustee.    53
ARTICLE IX.    Termination, Liquidation and Merger    54     SECTION 9.1.   
Dissolution Upon Expiration Date.    54

 

ii



--------------------------------------------------------------------------------

    SECTION 9.2.    Early Termination    54     SECTION 9.3.    Termination.   
54     SECTION 9.4.    Liquidation.    54     SECTION 9.5.    Mergers,
Consolidations, Amalgamations or Replacements of Trust    56 ARTICLE X.   
Information to Purchaser    57     SECTION 10.1.    Depositor Obligations to
Purchaser    57     SECTION 10.2.    Property Trustee’s Obligations to Purchaser
   57 ARTICLE XI.    Miscellaneous Provisions    58     SECTION 11.1.   
Limitation of Rights of Holders.    58     SECTION 11.2.    Agreed Tax Treatment
of Trust and Trust Securities    58     SECTION 11.3.    Amendment.    58
    SECTION 11.4.    Separability    60     SECTION 11.5.    Governing Law    60
    SECTION 11.6.    Successors    60     SECTION 11.7.    Headings.    60
    SECTION 11.8.    Reports, Notices and Demands    60     SECTION 11.9.   
Agreement Not to Petition    61

 

Exhibit A

   Certificate of Trust of Valley Financial Statutory Trust III   

Exhibit B

   Form of Common Securities Certificate   

Exhibit C

   Form of Preferred Securities Certificate   

Exhibit D

   Junior Subordinated Indenture   

Exhibit E

   Form of Transferee Certificate to be Executed by Transferees other than QIBs
  

Exhibit F

   Form of Transferor Certificate to be Executed by QIBs   

Exhibit G

   Form of Officer’s Financial Certificate   

Exhibit H

   Officers’ Certificate pursuant to Section 8.16(a)   

Schedule A

   Calculation of LIBOR   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT, dated as of December 15, 2006, among
(i) Valley Financial Corporation, a Virginia corporation (including any
successors or permitted assigns, the “Depositor”), (ii) Wilmington Trust
Company, a Delaware banking corporation, as property trustee (in such capacity,
the “Property Trustee”), (iii) Wilmington Trust Company, a Delaware banking
corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”),
(iv) Ellis L. Gutshall, an individual, Kimberly B. Snyder, CPA, an individual,
and J. Randall Woodson, an individual, each of whose address is c/o Valley
Financial Corporation, 36 Church Avenue, SW, Roanoke, Virginia 24011, as
administrative trustees (in such capacities, each an “Administrative Trustee”
and, collectively, the “Administrative Trustees” and, together with the Property
Trustee and the Delaware Trustee, the “Trustees”) and (v) the several Holders,
as hereinafter defined.

WITNESSETH

WHEREAS, the Depositor, the Property Trustee and the Delaware Trustee have
heretofore created a Delaware statutory trust pursuant to the Delaware Statutory
Trust Act by entering into a Trust Agreement, dated as of December 5, 2006 (the
“Original Trust Agreement”), and by executing and filing with the Secretary of
State of the State of Delaware the Certificate of Trust, substantially in the
form attached as Exhibit A; and

WHEREAS, the Depositor and the Trustees desire to amend and restate the Original
Trust Agreement in its entirety as set forth herein to provide for, among other
things, (i) the issuance of the Common Securities by the Trust to the Depositor,
(ii) the issuance and sale of the Preferred Securities by the Trust pursuant to
the Purchase Agreement and (iii) the acquisition by the Trust from the Depositor
of all of the right, title and interest in and to the Notes;

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

Defined Terms

Definitions.

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(a) the terms defined in this Article I have the meanings assigned to them in
this Article I;

(b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

1



--------------------------------------------------------------------------------

(c) all accounting terms used but not defined herein have the meanings assigned
to them in accordance with United States generally accepted accounting
principles;

(d) unless the context otherwise requires, any reference to an “Article”, a
“Section”, a “Schedule” or an “Exhibit” refers to an Article, a Section, a
Schedule or an Exhibit, as the case may be, of or to this Trust Agreement;

(e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;

(f) a reference to the singular includes the plural and vice versa; and

(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

“Act” has the meaning specified in Section 6.7.

“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.

“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.

“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.

“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.

“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person:

(a) the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law,
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property or (iv) ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or

(b) the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Bankruptcy Law,
or the consent by it to the filing of any such petition or to the appointment of
a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

“Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

“Calculation Agent” has the meaning specified in Section 10.4 of the Indenture.

“Capital Disqualification Event” has the meaning specified in Section 1.1 of the
Indenture.

“Closing Date” has the meaning specified in the Purchase Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit B.

 

3



--------------------------------------------------------------------------------

“Common Security” means a common security of the Trust, denominated as such and
representing an undivided beneficial interest in the assets of the Trust, having
a Liquidation Amount of $1,000 and having the terms provided therefor in this
Trust Agreement.

“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
Corporate Capital Markets.

“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.

“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto. DTC will be the initial Depositary.

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

“Depositor” has the meaning specified in the preamble to this Trust Agreement
and any successors and permitted assigns.

“Depositor Affiliate” has the meaning specified in Section 4.9.

“Distribution Date” has the meaning specified in Section 4.1(a)(i).

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

“DTC” means The Depository Trust Company or any successor thereto.

“Early Termination Event” has the meaning specified in Section 9.2.

“Equity Interests” means any of (a) the partnership interests (general or
limited) in a partnership, (b) the membership interests in a limited liability
company or (c) the shares or stock interests (both common stock and preferred
stock) in a corporation.

 

4



--------------------------------------------------------------------------------

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a) the occurrence of a Note Event of Default; or

(b) default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or

(c) default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or

(d) default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

(e) the occurrence of a Bankruptcy Event with respect to the Property Trustee if
a successor Property Trustee has not been appointed within ninety (90) days
thereof.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, in each case as amended from time to time.

“Expiration Date” has the meaning specified in Section 9.1.

“Extension Period” has the meaning specified in Section 4.1(a)(ii).

“Federal Reserve” means the Board of Governors of the Federal Reserve System,
the staff thereof, or a Federal Reserve Bank, acting through delegated
authority, in each case under the rules, regulations and policies of the Federal
Reserve System, or if at any time after the execution of this Trust Agreement
any such entity is not existing and performing the duties now assigned to it ,
any successor body performing similar duties or functions.

“Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar
year, or such other period as is required by the Code.

“Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.

“Guarantee Agreement” means the Guarantee Agreement executed and delivered by
the Depositor and Wilmington Trust Company, as guarantee trustee,
contemporaneously with the execution and delivery of this Trust Agreement for
the benefit of the holders of the Preferred Securities, as amended from time to
time.

 

5



--------------------------------------------------------------------------------

“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be a beneficial
owner within the meaning of the Delaware Statutory Trust Act.

“Indemnified Person” has the meaning specified in Section 8.10(c).

“Indenture” means the Junior Subordinated Indenture executed and delivered by
the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.

“Indenture Redemption Price” has the meaning specified in Section 4.2(c).

“Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.

“Investment Company Act” means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.

“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.

“LIBOR” has the meaning specified in Schedule A.

“LIBOR Business Day” has the meaning specified in Schedule A.

“LIBOR Determination Date” has the meaning specified in Schedule A.

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed and (c) with respect to any
distribution of Additional Interest Amounts to Holders of Trust Securities,
Notes having a principal amount equal to the Liquidation Amount of the Trust
Securities in respect of which such distribution is made.

“Liquidation Amount” means the stated amount of $1,000 per Trust Security.

“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

 

6



--------------------------------------------------------------------------------

“Majority in Liquidation Amount of the Preferred Securities” means Preferred
Securities representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Preferred
Securities.

“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.

“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.

“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.

“Notes” means the Depositor’s Floating Rate Junior Subordinated Notes issued
pursuant to the Indenture.

“Office of Thrift Supervision” means the Office of Thrift Supervision, as from
time to time constituted or, if at any time after the execution of this Trust
Agreement such Office is not existing and performing the duties now assigned to
it, then the body performing such duties at such time.

“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16(a)) shall include:

(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

“Operative Documents” means the Purchase Agreement, the Indenture, the Trust
Agreement, the Guarantee Agreement, the Notes and the Trust Securities.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.

“Original Issue Date” means the date of original issuance of the Trust
Securities.

 

7



--------------------------------------------------------------------------------

“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.

“Outstanding”, when used with respect to any Trust Securities, means, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:

(a) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;

(b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

(c) Trust Securities that have been paid or in exchange for or in lieu of which
other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

 

8



--------------------------------------------------------------------------------

“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.

“Paying Agent” means any Person authorized by the Administrative Trustees to pay
Distributions or other amounts in respect of any Trust Securities on behalf of
the Trust.

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Preferred Security” means a preferred security of the Trust, denominated as
such and representing an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the terms provided
therefor in this Trust Agreement.

“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.

“Purchase Agreement” means the Purchase Agreement, dated as of December 15,
2006, executed and delivered by the Trust, the Depositor and the Purchaser.

“Purchaser” means TWE, Ltd., as purchaser of the Preferred Securities pursuant
to the Purchase Agreement, whose address is TWE, Ltd., c/o Maples Finance
Limited, P.O. Box 1093 GT, Queensgate House, South Church Street, George Town,
Grand Cayman, Cayman Islands, or any other address previously furnished by the
Purchaser.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided,
that each Note Redemption Date and the stated maturity (or any date of principal
repayment upon early maturity) of the Notes shall be a Redemption Date for a
Like Amount of Trust Securities.

“Redemption Price” means, with respect to any Trust Security, the Liquidation
Amount of such Trust Security, plus accumulated and unpaid Distributions to the
Redemption Date, plus the related amount of the premium, if any, paid by the
Depositor upon the concurrent redemption or payment at maturity of a Like Amount
of Notes.

 

9



--------------------------------------------------------------------------------

“Reference Banks” has the meaning specified in Schedule A.

“Responsible Officer” means, with respect to the Property Trustee, any Senior
Vice President, any Vice President, any Assistant Vice President, the Secretary,
any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Trust
Officer or Assistant Trust Officer or any other officer in the Corporate Trust
Office of the Property Trustee with direct responsibility for the administration
of this Trust Agreement and also means, with respect to a particular corporate
trust matter, any other officer of the Property Trustee to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

“Securities Act” means the Securities Act of 1933, and any successor statute
thereto, in each case as amended from time to time.

“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7.

“Special Event Redemption Price” has the meaning specified in Section 11.2 of
the Indenture.

“Successor Securities” has the meaning specified in Section 9.5(a).

“Tax Event” has the meaning specified in Section 1.1 of the Indenture.

“Trust” means the Delaware statutory trust known as “Valley Financial Statutory
Trust III,” which was created on December 5, 2006, under the Delaware Statutory
Trust Act pursuant to the Original Trust Agreement and the filing of the
Certificate of Trust, and continued pursuant to this Trust Agreement.

“Trust Agreement” means this Amended and Restated Trust Agreement, including all
Schedules and Exhibits (other than Exhibit D), as the same may be modified,
amended or supplemented from time to time in accordance with the applicable
provisions hereof.

“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

“Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing to,
the Payment Account and (c) all proceeds and rights in respect of the foregoing
and any other property and assets for the time being held or deemed to be held
by the Property Trustee pursuant to the trusts of this Trust Agreement.

“Trust Security” means any one of the Common Securities or the Preferred
Securities.

 

10



--------------------------------------------------------------------------------

The Trust

Name.

The trust continued hereby shall be known as “Valley Financial Statutory Trust
III,” as such name may be modified from time to time by the Administrative
Trustees following written notice to the Holders of Trust Securities and the
other Trustees, in which name the Trustees may conduct the business of the
Trust, make and execute contracts and other instruments on behalf of the Trust
and sue and be sued.

Office of the Delaware Trustee; Principal Place of Business.

The address of the Delaware Trustee in the State of Delaware is Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
Corporate Capital Markets, or such other address in the State of Delaware as the
Delaware Trustee may designate by written notice to the Holders, the Depositor,
the Property Trustee and the Administrative Trustees. The principal executive
office of the Trust is c/o Valley Financial Corporation, 36 Church Avenue, SW,
Roanoke, Virginia

24011, Attention: Chief Financial Officer, as such address may be changed from
time to time by the Administrative Trustees following written notice to the
Holders and the other Trustees.

Initial Contribution of Trust Property; Fees, Costs and Expenses.

The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars ($10), which constituted
the initial Trust Property. The Depositor shall pay all fees, costs and expenses
of the Trust (except with respect to the Trust Securities) as they arise or
shall, upon request of any Trustee, promptly reimburse such Trustee for any such
fees, costs and expenses paid by such Trustee. The Depositor shall make no claim
upon the Trust Property for the payment of such fees, costs or expenses.

Purposes of Trust.

The exclusive purposes and functions of the Trust are to (i) issue and sell
Trust Securities and use the proceeds from such sale to acquire the Notes and
(ii) engage in only those activities necessary or incidental thereto. The
Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

So long as this Trust Agreement remains in effect, the Trust (or the Trustees
acting on behalf of the Trust) shall not undertake any business, activities or
transaction except as expressly provided herein or contemplated hereby. In
particular, the Trust (or the Trustees acting on behalf of the Trust) shall not
(i) acquire any investments or engage in any activities not authorized by this
Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage, pledge,
set-off or otherwise dispose of any of the Trust Property or interests therein,
including to Holders, except as expressly provided herein, (iii) incur any
indebtedness for borrowed money

 

11



--------------------------------------------------------------------------------

or issue any other debt, (iv) take or consent to any action that would result in
the placement of a Lien on any of the Trust Property, (v) take or consent to any
action that would reasonably be expected to cause (or, in the case of the
Property Trustee, to the actual knowledge of a Responsible Officer would cause)
the Trust to become taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes, (vi) take or
consent to any action that would cause (or, in the case of the Property Trustee,
to the actual knowledge of a Responsible Officer would cause) the Notes to be
treated as other than indebtedness of the Depositor for United States federal
income tax purposes or (vii) take or consent to any action that would cause (or,
in the case of the Property Trustee, to the actual knowledge of a Responsible
Officer would cause) the Trust to be deemed to be an “investment company”
required to be registered under the Investment Company Act.

Authorization to Enter into Certain Transactions.

The Trustees shall conduct the affairs of the Trust in accordance with and
subject to the terms of this Trust Agreement. In accordance with the following
provisions (i) and (ii), the Trustees shall have the authority to enter into all
transactions and agreements determined by the Trustees to be appropriate in
exercising the authority, express or implied, otherwise granted to the Trustees,
under this Trust Agreement, and to perform all acts in furtherance thereof,
including the following:

As among the Trustees, each Administrative Trustee shall severally have the
power, authority and authorization to act on behalf of the Trust with respect to
the following matters:

the issuance and sale of the Trust Securities;

to cause the Trust to enter into, and to execute, deliver and perform on behalf
of the Trust, such agreements, documents, instruments, certificates and other
writings as may be necessary or desirable in connection with the purposes and
function of the Trust, including, without limitation, a common securities
subscription agreement and a junior subordinated note subscription agreement and
to cause the Trust to perform under the Purchase Agreement;

assisting in the sale of the Preferred Securities in one or more transactions
exempt from registration under the Securities Act, and in compliance with
applicable state securities or blue sky laws;

assisting in the sending of notices (other than notices of default) and other
information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;

the appointment of a successor Paying Agent and Calculation Agent in accordance
with this Trust Agreement;

execution and delivery of the Trust Securities on behalf of the Trust in
accordance with this Trust Agreement;

 

12



--------------------------------------------------------------------------------

execution and delivery of closing certificates, if any, pursuant to the Purchase
Agreement;

preparation and filing of all applicable tax returns and tax information reports
that are required to be filed on behalf of the Trust;

establishing a record date with respect to all actions to be taken hereunder
that require a record date to be established, except as provided in
Section 6.10(a);

unless otherwise required by the Delaware Statutory Trust Act, to execute on
behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents and other writings that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement; and

the taking of any action incidental to the foregoing as such Administrative
Trustee may from time to time determine is necessary or advisable to give effect
to the terms of this Trust Agreement.

As among the Trustees, the Property Trustee shall have the power, authority and
authorization to act on behalf of the Trust with respect to the following
matters:

the receipt and holding of legal title of the Notes;

the establishment of the Payment Account;

the receipt of interest, principal and any other payments made in respect of the
Notes and the holding of such amounts in the Payment Account;

the distribution through the Paying Agent of amounts distributable to the
Holders in respect of the Trust Securities;

the exercise of all of the rights, powers and privileges of a holder of the
Notes in accordance with the terms of this Trust Agreement;

the sending of notices of default and other information regarding the Trust
Securities and the Notes to the Holders in accordance with this Trust Agreement;

the distribution of the Trust Property in accordance with the terms of this
Trust Agreement;

to the extent provided in this Trust Agreement, the winding up of the affairs of
and liquidation of the Trust and the preparation, execution and filing of the
certificate of cancellation of the Trust with the Secretary of State of the
State of Delaware;

 

13



--------------------------------------------------------------------------------

application for a taxpayer identification number for the Trust;

the authentication of the Preferred Securities as provided in this Trust
Agreement; and

the taking of any action incidental to the foregoing as the Property Trustee may
from time to time determine is necessary or advisable to give effect to the
terms of this Trust Agreement and protect and conserve the Trust Property for
the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).

In connection with the issue and sale of the Preferred Securities, the Depositor
shall have the right and responsibility to assist the Trust with respect to, or
effect on behalf of the Trust, the following (and any actions taken by the
Depositor in furtherance of the following prior to the date of this Trust
Agreement are hereby ratified and confirmed in all respects):

the negotiation of the terms of, and the execution and delivery of, the Purchase
Agreement providing for the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws; and

the taking of any other actions necessary or desirable to carry out any of the
foregoing activities.

Notwithstanding anything herein to the contrary, the Administrative Trustees are
authorized and directed to conduct the affairs of the Trust and to operate the
Trust so that the Trust will not be taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes, so
that the Notes will be treated as indebtedness of the Depositor for United
States federal income tax purposes and so that the Trust will not be deemed to
be an “investment company” required to be registered under the Investment
Company Act. In this connection, each Administrative Trustee is authorized to
take any action, not inconsistent with applicable law, the Certificate of Trust
or this Trust Agreement, that such Administrative Trustee determines in his or
her discretion to be necessary or desirable for such purposes, as long as such
action does not adversely affect in any material respect the interests of the
Holders of the Outstanding Preferred Securities. In no event shall the
Administrative Trustees be liable to the Trust or the Holders for any failure to
comply with this Section 2.5 to the extent that such failure results solely from
a change in law or regulation or in the interpretation thereof.

Any action taken by a Trustee in accordance with its powers shall constitute the
act of and serve to bind the Trust. In dealing with any Trustee acting on behalf
of the Trust, no Person shall be required to inquire into the authority of such
Trustee to bind the Trust. Persons dealing with the Trust are entitled to rely
conclusively on the power and authority of any Trustee as set forth in this
Trust Agreement.

 

14



--------------------------------------------------------------------------------

Assets of Trust.

The assets of the Trust shall consist of the Trust Property.

Title to Trust Property.

Legal title to all Trust Property shall be vested at all times in the Property
Trustee and shall be held and administered by the Property Trustee in trust for
the benefit of the Trust and the Holders in accordance with this Trust
Agreement.

The Holders shall not have any right or title to the Trust Property other than
the undivided beneficial interest in the assets of the Trust conferred by their
Trust Securities and they shall have no right to call for any partition or
division of property, profits or rights of the Trust except as described below.
The Trust Securities shall be personal property giving only the rights
specifically set forth therein and in this Trust Agreement.

Payment Account; Paying Agents

Payment Account.

On or prior to the Closing Date, the Property Trustee shall establish the
Payment Account. The Property Trustee and the Paying Agent shall have exclusive
control and sole right of withdrawal with respect to the Payment Account for the
purpose of making deposits in and withdrawals from the Payment Account in
accordance with this Trust Agreement. All monies and other property deposited or
held from time to time in the Payment Account shall be held by the Property
Trustee in the Payment Account for the exclusive benefit of the Holders and for
Distribution as herein provided.

The Property Trustee shall deposit in the Payment Account, promptly upon
receipt, all payments of principal of or interest on, and any other payments
with respect to, the Notes. Amounts held in the Payment Account shall not be
invested by the Property Trustee pending distribution thereof.

Appointment of Paying Agents.

The Property Trustee is appointed as the initial Paying Agent and hereby accepts
such appointment. The Paying Agent shall make Distributions to Holders from the
Payment Account and shall report the amounts of such Distributions to the
Property Trustee and the Administrative Trustees. Any Paying Agent shall have
the revocable power to withdraw funds from the Payment Account solely for the
purpose of making the Distributions referred to above. The Administrative
Trustees may revoke such power and remove the Paying Agent in their sole
discretion. Any Person acting as Paying Agent shall be permitted to resign as
Paying Agent upon thirty (30) days’ written notice to the Administrative
Trustees and the Property Trustee. If the Property Trustee shall no longer be
the Paying Agent or a successor Paying Agent shall resign or its authority to
act be revoked, the Administrative Trustees shall appoint a successor (which
shall be a bank or trust company) to act as Paying Agent. Such successor Paying
Agent appointed by the Administrative Trustees shall execute and deliver to the
Trustees an instrument in which such successor Paying

 

15



--------------------------------------------------------------------------------

Agent shall agree with the Trustees that as Paying Agent, such successor Paying
Agent will hold all sums, if any, held by it for payment to the Holders in trust
for the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of Article
VIII shall apply to the Property Trustee also in its role as Paying Agent, for
so long as the Property Trustee shall act as Paying Agent and, to the extent
applicable, to any other Paying Agent appointed hereunder. Any reference in this
Trust Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

Distributions; Redemption

Distributions.

The Trust Securities represent undivided beneficial interests in the Trust
Property, and Distributions (including any Additional Interest Amounts) will be
made on the Trust Securities at the rate and on the dates that payments of
interest (including any Additional Interest) are made on the Notes. Accordingly:

Distributions on the Trust Securities shall be cumulative, and shall accumulate
whether or not there are funds of the Trust available for the payment of
Distributions. Distributions shall accumulate from December 15, 2006, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on January 30, April 30, July 30 and October 30 of each year, commencing on
January 30, 2007. If any date on which a Distribution is otherwise payable on
the Trust Securities is not a Business Day, then the payment of such
Distribution shall be made on the next succeeding Business Day (and no interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after each such date until the next succeeding Business Day),
except that, if such Business Day falls in the next succeeding calendar year,
such payment shall be made on the immediately preceding Business Day, in each
case, with the same force and effect as if made on such date (each date on which
Distributions are payable in accordance with this Section 4.1(a)(i), a
“Distribution Date”);

in the event (and to the extent) that the Depositor exercises its right under
the Indenture to defer the payment of interest on the Notes, Distributions on
the Trust Securities shall be deferred. Under the Indenture, so long as no Note
Event of Default pursuant to paragraphs (c), (e), (f), (g) or (h) of Section 5.1
of the Indenture has occurred and is continuing, the Depositor shall have the
right, at any time and from time to time during the term of the Notes, to defer
the payment of interest on the Notes for a period of up to twenty
(20) consecutive quarterly interest payment periods (each such extended interest
payment period, an “Extension Period”), during which Extension Period no
interest on the Notes shall be due and payable (except any Additional Tax Sums
that may be due and payable). No interest on the Notes shall be due and payable
during an Extension Period, except at the end thereof, but each

 

16



--------------------------------------------------------------------------------

installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest (to the extent payment of
such interest would be legally enforceable) at a variable rate per annum, reset
quarterly, equal to LIBOR plus 1.73%, compounded quarterly, from the dates on
which amounts would have otherwise been due and payable until paid or until
funds for the payment thereof have been made available for payment. If
Distributions are deferred, the deferred Distributions (including Additional
Interest Amounts) shall be paid on the date that the related Extension Period
terminates, to Holders of the Trust Securities as they appear on the books and
records of the Trust on the record date immediately preceding such termination
date.

Distributions shall accumulate in respect of the Trust Securities at a variable
rate per annum, reset quarterly, equal to LIBOR plus 1.73% of the Liquidation
Amount of the Trust Securities, such rate being the rate of interest payable on
the Notes. LIBOR shall be determined by the Calculation Agent in accordance with
Schedule A. The amount of Distributions payable for any Distribution period
shall be computed and paid on the basis of a 360-day year and the actual number
of days elapsed in the relevant Distribution period. The amount of Distributions
payable for any period shall include any Additional Interest Amounts in respect
of such period; and

Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

Distributions on the Trust Securities with respect to a Distribution Date shall
be payable to the Holders thereof as they appear on the Securities Register for
the Trust Securities at the close of business on the relevant record date, which
shall be at the close of business on the fifteenth day (whether or not a
Business Day) preceding the relevant Distribution Date. Distributions payable on
any Trust Securities that are not punctually paid on any Distribution Date as a
result of the Depositor having failed to make an interest payment under the
Notes will cease to be payable to the Person in whose name such Trust Securities
are registered on the relevant record date, and such defaulted Distributions and
any Additional Interest Amounts will instead be payable to the Person in whose
name such Trust Securities are registered on the special record date, or other
specified date for determining Holders entitled to such defaulted Distribution
and Additional Interest Amount, established in the same manner, and on the same
date, as such is established with respect to the Notes under the Indenture.

Redemption.

On each Note Redemption Date and on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.

 

17



--------------------------------------------------------------------------------

Notice of redemption shall be given by the Property Trustee by first-class mail,
postage prepaid, mailed not less than thirty (30) nor more than sixty (60) days
prior to the Redemption Date to each Holder of Trust Securities to be redeemed,
at such Holder’s address appearing in the Securities Register. All notices of
redemption shall state:

the Redemption Date;

the Redemption Price or, if the Redemption Price cannot be calculated prior to
the time the notice is required to be sent, the estimate of the Redemption Price
provided pursuant to the Indenture, as calculated by the Depositor, together
with a statement that it is an estimate and that the actual Redemption Price
will be calculated by the Calculation Agent on the fifth Business Day prior to
the Redemption Date (and if an estimate is provided, a further notice shall be
sent of the actual Redemption Price on the date that such Redemption Price is
calculated);

if less than all the Outstanding Trust Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective
Liquidation Amounts) and Liquidation Amounts of the particular Trust Securities
to be redeemed;

that on the Redemption Date, the Redemption Price will become due and payable
upon each such Trust Security, or portion thereof, to be redeemed and that
Distributions thereon will cease to accumulate on such Trust Security or such
portion, as the case may be, on and after said date, except as provided in
Section 4.2(d);

the place or places where the Trust Securities are to be surrendered for the
payment of the Redemption Price; and

such other provisions as the Property Trustee deems relevant.

The Trust Securities (or portion thereof) redeemed on each Redemption Date shall
be redeemed at the Redemption Price with the proceeds from the contemporaneous
redemption or payment at maturity of Notes. Redemptions of the Trust Securities
(or portion thereof) shall be made and the Redemption Price shall be payable on
each Redemption Date only to the extent that the Trust has funds then on hand
and available in the Payment Account for the payment of such Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after January 30, 2012, in whole
or in part, from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof, together, in the case of any such
redemption, with accrued interest, including any Additional Interest, to but
excluding the date fixed for redemption (the “Indenture Redemption Price”);
provided, that the Depositor shall have received the prior approval of the
Federal Reserve if then required. The Notes may also be redeemed by the
Depositor, at its option, at any time, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price (as set forth in the Indenture);
provided, that the Depositor shall have received the prior approval of the
Federal Reserve if then required.

 

18



--------------------------------------------------------------------------------

If the Property Trustee gives a notice of redemption in respect of any Preferred
Securities, then by 10:00 A.M., New York City time, on the Redemption Date, the
Depositor shall deposit sufficient funds with the Property Trustee to pay the
Redemption Price. If such deposit has been made by such time, then by 12:00
noon, New York City time, on the Redemption Date, the Property Trustee will,
with respect to Book-Entry Preferred Securities, irrevocably deposit with the
Depositary for such Book-Entry Preferred Securities, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
such Depositary irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities. With respect to Preferred
Securities that are not Book-Entry Preferred Securities, the Property Trustee
will irrevocably deposit with the Paying Agent, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
the Paying Agent irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities upon surrender of their
Preferred Securities Certificates. Notwithstanding the foregoing, Distributions
payable on or prior to the Redemption Date for any Trust Securities (or portion
thereof) called for redemption shall be payable to the Holders of such Trust
Securities as they appear on the Securities Register on the relevant record
dates for the related Distribution Dates. If notice of redemption shall have
been given and funds deposited as required, then upon the date of such deposit,
all rights of Holders holding Trust Securities (or portion thereof) so called
for redemption will cease, except the right of such Holders to receive the
Redemption Price and any Distribution payable in respect of the Trust Securities
on or prior to the Redemption Date, but without interest, and, in the case of a
partial redemption, the right of such Holders to receive a new Trust Security or
Securities of authorized denominations, in aggregate Liquidation Amount equal to
the unredeemed portion of such Trust Security or Securities, and such Securities
(or portion thereof) called for redemption will cease to be Outstanding. In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), except that, if such Business Day falls
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date. In the event that payment of the Redemption Price in
respect of any Trust Securities (or portion thereof) called for redemption is
improperly withheld or refused and not paid either by the Trust or by the
Depositor pursuant to the Guarantee Agreement, Distributions on such Trust
Securities (or portion thereof) will continue to accumulate, as set forth in
Section 4.1, from the Redemption Date originally established by the Trust for
such Trust Securities (or portion thereof) to the date such Redemption Price is
actually paid, in which case the actual payment date will be the date fixed for
redemption for purposes of calculating the Redemption Price.

Subject to Section 4.3(a), if less than all the Outstanding Trust Securities are
to be redeemed on a Redemption Date, then the aggregate Liquidation Amount of
Trust Securities to be redeemed shall be allocated pro rata to the Common
Securities and the Preferred Securities based upon the relative aggregate
Liquidation Amounts of the Common Securities and the Preferred Securities. The
Preferred Securities to be redeemed shall be selected on a

 

19



--------------------------------------------------------------------------------

pro rata basis based upon their respective Liquidation Amounts not more than
sixty (60) days prior to the Redemption Date by the Property Trustee from the
Outstanding Preferred Securities not previously called for redemption; provided,
however, that with respect to Holders that would be required to hold less than
one hundred (100) but more than zero (0) Trust Securities as a result of such
redemption, the Trust shall redeem Trust Securities of each such Holder so that
after such redemption such Holder shall hold either one hundred (100) Trust
Securities or such Holder no longer holds any Trust Securities, and shall use
such method (including, without limitation, by lot) as the Trust shall deem fair
and appropriate; and provided, further, that so long as the Preferred Securities
are Book-Entry Preferred Securities, such selection shall be made in accordance
with the Applicable Depositary Procedures for the Preferred Securities by such
Depositary. The Property Trustee shall promptly notify the Securities Registrar
in writing of the Preferred Securities (or portion thereof) selected for
redemption and, in the case of any Preferred Securities selected for partial
redemption, the Liquidation Amount thereof to be redeemed. For all purposes of
this Trust Agreement, unless the context otherwise requires, all provisions
relating to the redemption of Preferred Securities shall relate, in the case of
any Preferred Securities redeemed or to be redeemed only in part, to the portion
of the aggregate Liquidation Amount of Preferred Securities that has been or is
to be redeemed.

The Trust in issuing the Trust Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Property Trustee shall indicate the “CUSIP”
numbers of the Trust Securities in notices of redemption and related materials
as a convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Trust Securities or as contained in any notice of redemption and related
materials.

Subordination of Common Securities.

Payment of Distributions (including any Additional Interest Amounts) on, the
Redemption Price of and the Liquidation Distribution in respect of, the Trust
Securities, as applicable, shall be made, pro rata among the Common Securities
and the Preferred Securities based on the Liquidation Amount of the respective
Trust Securities; provided, that if on any Distribution Date, Redemption Date or
Liquidation Date an Event of Default shall have occurred and be continuing, no
payment of any Distribution (including any Additional Interest Amounts) on,
Redemption Price of or Liquidation Distribution in respect of, any Common
Security, and no other payment on account of the redemption, liquidation or
other acquisition of Common Securities, shall be made unless payment in full in
cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.

 

20



--------------------------------------------------------------------------------

In the case of the occurrence of any Event of Default, the Holders of the Common
Securities shall have no right to act with respect to any such Event of Default
under this Trust Agreement until all such Events of Default with respect to the
Preferred Securities have been cured, waived or otherwise eliminated. Until all
such Events of Default under this Trust Agreement with respect to the Preferred
Securities have been so cured, waived or otherwise eliminated, the Property
Trustee shall act solely on behalf of the Holders of the Preferred Securities
and not on behalf of the Holders of the Common Securities, and only the Holders
of all the Preferred Securities will have the right to direct the Property
Trustee to act on their behalf.

Payment Procedures.

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.

Withholding Tax.

The Trust and the Administrative Trustees shall comply with all withholding and
backup withholding tax requirements under United States federal, state and local
law. The Administrative Trustees on behalf of the Trust shall request, and the
Holders shall provide to the Trust, such forms or certificates as are necessary
to establish an exemption from withholding and backup withholding tax with
respect to each Holder and any representations and forms as shall reasonably be
requested by the Administrative Trustees on behalf of the Trust to assist it in
determining the extent of, and in fulfilling, its withholding and backup
withholding tax obligations. The Administrative Trustees shall file required
forms with applicable jurisdictions and, unless an exemption from withholding
and backup withholding tax is properly established by a Holder, shall remit
amounts withheld with respect to the Holder to applicable jurisdictions. To the
extent that the Trust is required to withhold and pay over any amounts to any
jurisdiction with respect to Distributions or allocations to any Holder, the
amount withheld shall be deemed to be a Distribution in the amount of the
withholding to the Holder. In the event of any claimed overwithholding, Holders
shall be limited to an action against the applicable jurisdiction. If the amount
required to be withheld was not withheld from actual Distributions made, the
Administrative Trustees on behalf of the Trust may reduce subsequent
Distributions by the amount of such required withholding.

Tax Returns and Other Reports.

The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section

 

21



--------------------------------------------------------------------------------

301.7701-7, at the Depositor’s expense, and file, all United States federal,
state and local tax and information returns and reports required to be filed by
or in respect of the Trust. The Administrative Trustees shall prepare at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, and furnish (or cause to be prepared
and furnished), by January 31 in each taxable year of the Trust to each Holder
all Internal Revenue Service forms and returns required to be provided by the
Trust. The Administrative Trustees shall provide the Depositor and the Property
Trustee with a copy of all such returns and reports promptly after such filing
or furnishing.

So long as the Property Trustee is the holder of the Notes, the Administrative
Trustees shall furnish to the Property Trustee (i) the Depositor’s reports on
Federal Reserve form FR Y-9C, FR Y-9LP and FR Y-6 promptly following their
filing with the Federal Reserve, or (ii) if the Depositor is no longer required
to file the reports set forth in (i) above, such other similar reports as the
Depositor may be required to file at such time with the Depositor’s primary
federal banking regulator promptly following their filing with such banking
regulator.

Payment of Taxes, Duties, Etc. of the Trust.

Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

Payments under Indenture or Pursuant to Direct Actions.

Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

Exchanges.

If at any time the Depositor or any of its Affiliates (in either case, a
“Depositor Affiliate”) is the Owner or Holder of any Preferred Securities, such
Depositor Affiliate shall have the right to deliver to the Property Trustee all
or such portion of its Preferred Securities as it elects and, subject to
compliance with Sections 2.2 and 3.5 of the Indenture, receive, in exchange
therefor, a Like Amount of Notes. Such election (i) shall be exercisable
effective on any Distribution Date by such Depositor Affiliate delivering to the
Property Trustee a written notice of such election specifying the Liquidation
Amount of Preferred Securities with respect to which such election is being made
and the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (ii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 A.M. New York time, on the Distribution Date on which
such exchange is to occur. After the exchange, such Preferred Securities will be
canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.

 

22



--------------------------------------------------------------------------------

In the case of an exchange described in Section 4.9(a), the Property Trustee on
behalf of the Trust will, on the date of such exchange, exchange Notes having a
principal amount equal to a proportional amount of the aggregate Liquidation
Amount of the Outstanding Common Securities, based on the ratio of the aggregate
Liquidation Amount of the Preferred Securities exchanged pursuant to
Section 4.9(a) divided by the aggregate Liquidation Amount of the Preferred
Securities Outstanding immediately prior to such exchange, for such proportional
amount of Common Securities held by the Depositor (which contemporaneously shall
be canceled and no longer be deemed to be Outstanding); provided, that the
Depositor delivers or causes to be delivered to the Property Trustee or its
designee the required amount of Common Securities to be exchanged by 10:00 A.M.
New York time, on the Distribution Date on which such exchange is to occur.

Calculation Agent.

The Property Trustee shall initially, and, subject to the immediately following
sentence, for so long as it holds any of the Notes, be the Calculation Agent for
purposes of determining LIBOR for each Distribution Date. The Calculation Agent
may be removed by the Administrative Trustees at any time. If the Calculation
Agent is unable or unwilling to act as such or is removed by the Administrative
Trustees, the Administrative Trustees will promptly appoint as a replacement
Calculation Agent the London office of a leading bank which is engaged in
transactions in three-month U.S. dollar deposits in Europe and which does not
control or is not controlled by or under common control with the Administrative
Trustee or its Affiliates. The Calculation Agent may not resign its duties
without a successor having been duly appointed.

The Calculation Agent shall be required to agree that, as soon as possible after
11:00 a.m. (London time) on each LIBOR Determination Date, but in no event later
than 11:00 a.m. (London time) on the Business Day immediately following each
LIBOR Determination Date, the Calculation Agent will calculate the interest rate
and dollar amount (rounded to the nearest cent, with half a cent being rounded
upwards) for the related Distribution Date, and will communicate such rate and
amount to the Depositor, the Property Trustee, each Paying Agent and the
Depositary. The Calculation Agent will also specify to the Administrative
Trustees the quotations upon which the foregoing rates and amounts are based
and, in any event, the Calculation Agent shall notify the Administrative
Trustees before 5:00 p.m. (London time) on each LIBOR Determination Date that
either: (i) it has determined or is in the process of determining the foregoing
rates and amounts or (ii) it has not determined and is not in the process of
determining the foregoing rates and amounts, together with its reasons therefor.
The Calculation Agent’s determination of the foregoing rates and amounts for any
Distribution Date will (in the absence of manifest error) be final and binding
upon all parties. For the sole purpose of calculating the interest rate for the
Trust Securities, “Business Day” shall be defined as any day on which dealings
in deposits in Dollars are transacted in the London interbank market.

 

23



--------------------------------------------------------------------------------

Certain Accounting Matters.

At all times during the existence of the Trust, the Administrative Trustees
shall keep, or cause to be kept at the principal office of the Trust in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust. The books of account
shall be maintained on the accrual method of accounting, in accordance with
generally accepted accounting principles, consistently applied.

The Administrative Trustees shall either (i) if the Depositor is then subject to
such reporting requirements, cause each Form 10-K and Form 10-Q prepared by the
Depositor and filed with the Commission in accordance with the Exchange Act to
be delivered to each Holder, with a copy to the Property Trustee, within thirty
(30) days after the filing thereof or (ii) cause to be prepared at the principal
office of the Trust in the United States, as defined for purposes of Treasury
Regulations section 301.7701-7, and delivered to each of the Holders, with a
copy to the Property Trustee, within ninety (90) days after the end of each
Fiscal Year, annual financial statements of the Trust, including a balance sheet
of the Trust as of the end of such Fiscal Year, and the related statements of
income or loss.

The Trust shall maintain one or more bank accounts in the United States, as
defined for purposes of Treasury Regulations section 301.7701-7, in the name and
for the sole benefit of the Trust; provided, however, that all payments of funds
in respect of the Notes held by the Property Trustee shall be made directly to
the Payment Account and no other funds of the Trust shall be deposited in the
Payment Account. The sole signatories for such accounts (including the Payment
Account) shall be designated by the Property Trustee.

Securities

Initial Ownership.

Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.

Authorized Trust Securities.

The Trust shall be authorized to issue one series of Preferred Securities having
an aggregate Liquidation Amount of $5,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $155,000.

Issuance of the Common Securities; Subscription and Purchase of Notes.

On the Closing Date, an Administrative Trustee, on behalf of the Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor, evidencing an aggregate of 155 Common Securities
having an aggregate Liquidation Amount of $155,000, against receipt by the Trust
of the aggregate purchase price of such Common Securities of $155,000.
Contemporaneously therewith and with the sale by the Trust to the Holders of an

 

24



--------------------------------------------------------------------------------

aggregate of 5,000 Preferred Securities having an aggregate Liquidation Amount
of $5,000,000, an Administrative Trustee, on behalf of the Trust, shall
subscribe for and purchase from the Depositor Notes, to be registered in the
name of the Property Trustee on behalf of the Trust and having an aggregate
principal amount equal to $5,155,000, and, in satisfaction of the purchase price
for such Notes, the Property Trustee, on behalf of the Trust, shall deliver to
the Depositor the sum of $5,155,000 (being the aggregate amount paid by the
Holders for the Preferred Securities and the amount paid by the Depositor for
the Common Securities).

The Securities Certificates.

The Preferred Securities Certificates shall be issued in minimum denominations
of $100,000 Liquidation Amount and integral multiples of $1,000 in excess
thereof, and the Common Securities Certificates shall be issued in minimum
denominations of $10,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof. The Securities Certificates shall be executed on behalf of the
Trust by manual or facsimile signature of at least one Administrative Trustee.
Securities Certificates bearing the signatures of individuals who were, at the
time when such signatures shall have been affixed, authorized to sign such
Securities Certificates on behalf of the Trust shall be validly issued and
entitled to the benefits of this Trust Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
delivery of such Securities Certificates or did not have such authority at the
date of delivery of such Securities Certificates.

On the Closing Date, upon the written order of an authorized officer of the
Depositor, the Administrative Trustees shall cause Securities Certificates to be
executed on behalf of the Trust and delivered, without further corporate action
by the Depositor, in authorized denominations.

Preferred Securities issued on the Closing Date to QIBs shall be issued as
directed by the Purchaser on or prior to the Closing Date, either (i) in the
form of one or more Global Preferred Securities or (ii) in the form of one or
more Definitive Preferred Securities Certificates. Global Preferred Securities
shall be, except as provided in Section 5.6, Book-Entry Preferred Securities
registered in the name of the Depositary, or its nominee and deposited with the
Depositary or the Property Trustee as custodian for the Depositary for credit by
the Depositary to the respective accounts of the Depositary Participants thereof
(or such other accounts as they may direct). The Preferred Securities issued to
a Person other than a QIB shall be issued in the form of Definitive Preferred
Securities Certificates.

A Preferred Security shall not be valid until authenticated by the manual
signature of a Responsible Officer of the Property Trustee. Such signature shall
be conclusive evidence that the Preferred Security has been authenticated under
this Trust Agreement. Upon written order of the Trust signed by one
Administrative Trustee, the Property Trustee shall authenticate and deliver one
or more Preferred Security Certificates evidencing the Preferred Securities for
original issue. The Property Trustee may appoint an authenticating agent that is
a U.S. Person acceptable to the Trust to authenticate the Preferred Securities.
A Common Security need not be so authenticated and shall be valid upon execution
by one or more Administrative Trustees. The form of this certificate of
authentication can be found in Section 5.13.

 

25



--------------------------------------------------------------------------------

Upon issuance of the Trust Securities as provided in this Trust Agreement, the
Trust Securities so issued shall be deemed to be validly issued, fully paid and
nonassessable, and each Holder thereof shall be entitled to the benefits
provided by this Trust Agreement.

Rights of Holders.

The Trust Securities shall have no, and the issuance of the Trust Securities is
not subject to, preemptive or similar rights and when issued and delivered to
Holders against payment of the purchase price therefor will be fully paid and
non-assessable by the Trust. Except as provided in Section 5.11(b), the Holders
of the Trust Securities, in their capacities as such, shall be entitled to the
same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.

 

26



--------------------------------------------------------------------------------

Book-Entry Preferred Securities.

A Global Preferred Security may be exchanged, in whole or in part, for
Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Administrative Trustees shall notify the Depositary and
instruct the Depositary to notify all Owners of Book-Entry Preferred Securities,
the Delaware Trustee and the Property Trustee of the occurrence of such event
and of the availability of the Definitive Preferred Securities Certificates to
Owners of the Preferred Securities requesting the same. Upon the issuance of
Definitive Preferred Securities Certificates, the Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as Holders.
Notwithstanding the foregoing, if an Owner of a beneficial interest in a Global
Preferred Security wishes at any time to transfer an interest in such Global
Preferred Security to a Person other than a QIB, such transfer shall be
effected, subject to the Applicable Depositary Procedures, in accordance with
the provisions of this Section 5.6 and Section 5.7, and the transferee shall
receive a Definitive Preferred Securities Certificate in connection with such
transfer. A holder of a Definitive Preferred Securities Certificate that is a
QIB may, upon request, and in accordance with the provisions of this Section 5.6
and Section 5.7, exchange such Definitive Preferred Securities Certificate for a
beneficial interest in a Global Preferred Security.

If any Global Preferred Security is to be exchanged for Definitive Preferred
Securities Certificates or canceled in part, or if any Definitive Preferred
Securities Certificate is to be exchanged in whole or in part for any Global
Preferred Security, then either (i) such Global Preferred Security shall be so
surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary, and the Property Trustee, upon receipt thereof, shall

 

27



--------------------------------------------------------------------------------

authenticate and deliver such Definitive Preferred Securities Certificates. None
of the Securities Registrar or the Trustees shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.

Every Securities Certificate executed and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Preferred Security or
any portion thereof shall be executed and delivered in the form of, and shall
be, a Global Preferred Security, unless such Securities Certificate is
registered in the name of a Person other than the Depositary for such Global
Preferred Security or a nominee thereof.

The Depositary or its nominee, as registered owner of a Global Preferred
Security, shall be the Holder of such Global Preferred Security for all purposes
under this Trust Agreement and the Global Preferred Security, and Owners with
respect to a Global Preferred Security shall hold such interests pursuant to the
Applicable Depositary Procedures. The Securities Registrar and the Trustees
shall be entitled to deal with the Depositary for all purposes of this Trust
Agreement relating to the Global Preferred Securities (including the payment of
the Liquidation Amount of and Distributions on the Book-Entry Preferred
Securities represented thereby and the giving of instructions or directions by
Owners of Book-Entry Preferred Securities represented thereby and the giving of
notices) as the sole Holder of the Book-Entry Preferred Securities represented
thereby and shall have no obligations to the Owners thereof. None of the
Trustees nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.

The rights of the Owners of the Book-Entry Preferred Securities shall be
exercised only through the Depositary and shall be limited to those established
by law, the Applicable Depositary Procedures and agreements between such Owners
and the Depositary and/or the Depositary Participants; provided, that, solely
for the purpose of determining whether the Holders of the requisite amount of
Preferred Securities have voted on any matter provided for in this Trust
Agreement, to the extent that Preferred Securities are represented by a Global
Preferred Security, the Trustees may conclusively rely on, and shall be fully
protected in relying on, any written instrument (including a proxy) delivered to
the Property Trustee by the Depositary setting forth the Owners’ votes or
assigning the right to vote on any matter to any other Persons either in whole
or in part. To the extent that Preferred Securities are represented by a Global
Preferred Security, the Depositary will make book-entry transfers among the
Depositary Participants and receive and transmit payments on the Preferred
Securities that are represented by a Global Preferred Security to such
Depositary Participants, and none of the Depositor or the Trustees shall have
any responsibility or obligation with respect thereto.

To the extent that a notice or other communication to the Holders is required
under this Trust Agreement, for so long as Preferred Securities are represented
by a Global Preferred Security, the Trustees shall give all such notices and
communications to the Depositary, and shall have no obligations to the Owners.

 

28



--------------------------------------------------------------------------------

Registration of Transfer and Exchange of Preferred Securities Certificates.

The Property Trustee shall keep or cause to be kept, at the Corporate Trust
Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Property Trustee shall at all times also be the Securities Registrar. The
provisions of Article VIII shall apply to the Property Trustee in its role as
Securities Registrar.

Subject to Section 5.7(d), upon surrender for registration of transfer of any
Preferred Securities Certificate at the office or agency maintained pursuant to
Section 5.7(f), the Administrative Trustees or any one of them shall execute by
manual or facsimile signature and deliver to the Property Trustee, and upon
receipt thereof the Property Trustee shall authenticate and deliver, in the name
of the designated transferee or transferees, one or more new Preferred
Securities Certificates in authorized denominations of a like aggregate
Liquidation Amount as may be required by this Trust Agreement dated the date of
execution by such Administrative Trustee or Trustees. At the option of a Holder,
Preferred Securities Certificates may be exchanged for other Preferred
Securities Certificates in authorized denominations and of a like aggregate
Liquidation Amount upon surrender of the Preferred Securities Certificate to be
exchanged at the office or agency maintained pursuant to Section 5.7(f).
Whenever any Preferred Securities Certificates are so surrendered for exchange,
the Administrative Trustees or any one of them shall execute by manual or
facsimile signature and deliver to the Property Trustee, and upon receipt
thereof the Property Trustee shall authenticate and deliver, the Preferred
Securities Certificates that the Holder making the exchange is entitled to
receive.

The Securities Registrar shall not be required, (i) to issue, register the
transfer of or exchange any Preferred Security during a period beginning at the
opening of business fifteen (15) days before the day of selection for redemption
of such Preferred Securities pursuant to Article IV and ending at the close of
business on the day of mailing of the notice of redemption or (ii) to register
the transfer of or exchange any Preferred Security so selected for redemption in
whole or in part, except, in the case of any such Preferred Security to be
redeemed in part, any portion thereof not to be redeemed.

Every Preferred Securities Certificate presented or surrendered for registration
of transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Securities Registrar duly
executed by the Holder or such Holder’s attorney duly authorized in writing and
(i) if such Preferred Securities Certificate is being transferred otherwise than
to a QIB, accompanied by a certificate of the transferee substantially in the
form set forth as Exhibit E hereto or (ii) if such Preferred Securities
Certificate is being transferred to a QIB, accompanied by a certificate of the
transferor substantially in the form set forth as Exhibit F hereto.

No service charge shall be made for any registration of transfer or exchange of
Preferred Securities Certificates, but the Property Trustee on behalf of the
Trust may require payment of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer or exchange of
Preferred Securities Certificates.

 

29



--------------------------------------------------------------------------------

The Administrative Trustees shall designate an office or offices or agency or
agencies where Preferred Securities Certificates may be surrendered for
registration of transfer or exchange, and initially designate the Corporate
Trust Office as its office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.

With respect to Preferred Securities issued to QIBs in the form of one or more
Definitive Preferred Securities Certificates as provided in Section 5.4(c), and
any subsequent transfers thereof, the Depositor and the Trust shall use all
commercially reasonable efforts to make such Preferred Securities eligible for
clearance and settlement as Book-Entry Preferred Securities through the
facilities of the Depositary and listed for trading through the PORTAL Market,
and will execute, deliver and comply with all representations made to, and
agreements with, the Depositary and the PORTAL Market in connection therewith.

Mutilated, Destroyed, Lost or Stolen Securities Certificates.

If any mutilated Securities Certificate shall be surrendered to the Securities
Registrar together with such security or indemnity as may be required by the
Securities Registrar and the Administrative Trustees to save each of them
harmless, the Administrative Trustees, or any one of them, on behalf of the
Trust, shall execute and make available for delivery and, with respect to
Preferred Securities, the Property Trustee shall authenticate, in exchange
therefor a new Securities Certificate of like class, tenor and denomination.

If the Securities Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Securities Certificate and there shall be
delivered to the Securities Registrar and the Administrative Trustees such
security or indemnity as may be required by them to save each of them harmless,
then in the absence of notice that such Securities Certificate shall have been
acquired by a protected purchaser, the Administrative Trustees, or any one of
them, on behalf of the Trust, shall execute and make available for delivery,
and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.

In connection with the issuance of any new Securities Certificate under this
Section 5.8, the Administrative Trustees or the Securities Registrar may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in connection therewith.

Any duplicate Securities Certificate issued pursuant to this Section 5.8 shall
constitute conclusive evidence of an undivided beneficial interest in the assets
of the Trust corresponding to that evidenced by the mutilated, lost, stolen or
destroyed Securities Certificate, as if originally issued, whether or not the
lost, stolen or destroyed Securities Certificate shall be found at any time.

 

30



--------------------------------------------------------------------------------

If any such mutilated, destroyed, lost or stolen Securities Certificate has
become or is about to become due and payable, the Depositor in its discretion
may, instead of issuing a new Trust Security, pay such Trust Security.

The provisions of this Section 5.8 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement of
mutilated, destroyed, lost or stolen Securities Certificates.

Persons Deemed Holders.

The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the owner of the Trust Securities evidenced by such Securities Certificate
for the purpose of receiving Distributions and for all other purposes
whatsoever, and none of the Trustees and the Securities Registrar shall be bound
by any notice to the contrary.

Cancellation.

All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled
by it. The Administrative Trustees may at any time deliver to the Property
Trustee for cancellation any Preferred Securities Certificates previously
delivered hereunder that the Administrative Trustees may have acquired in any
manner whatsoever, and all Preferred Securities Certificates so delivered shall
be promptly canceled by the Property Trustee. No Preferred Securities
Certificates shall be executed and delivered in lieu of or in exchange for any
Preferred Securities Certificates canceled as provided in this Section 5.10,
except as expressly permitted by this Trust Agreement. All canceled Preferred
Securities Certificates shall be disposed of by the Property Trustee in
accordance with its customary practices and the Property Trustee shall deliver
to the Administrative Trustees a certificate of such disposition.

Ownership of Common Securities by Depositor.

On the Closing Date, the Depositor shall acquire, and thereafter shall retain,
beneficial and record ownership of the Common Securities. Neither the Depositor
nor any successor Holder of the Common Securities may transfer less than all the
Common Securities, and the Depositor or any such successor Holder may transfer
the Common Securities only (i) in connection with a consolidation or merger of
the Depositor into another Person, or any conveyance, transfer or lease by the
Depositor of its properties and assets substantially as an entirety to any
Person (in which event such Common Securities will be transferred to such
surviving entity, transferee or lessee, as the case may be), pursuant to
Section 8.1 of the Indenture or (ii) to the Depositor or an Affiliate of the
Depositor, in each such case in compliance with applicable law (including the
Securities Act, and applicable state securities and blue sky laws). To the
fullest extent permitted by law, any attempted transfer of the Common Securities
other than as set forth in the immediately preceding sentence shall be void.

 

31



--------------------------------------------------------------------------------

The Administrative Trustees shall cause each Common Securities Certificate
issued to the Depositor to contain a legend stating substantially “THIS
CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND
SECTION 5.11 OF THE TRUST AGREEMENT.”

Any Holder of the Common Securities shall be liable for the debts and
obligations of the Trust in the manner and to the extent set forth herein with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject and, prior to becoming such a Holder,
shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.

Restricted Legends.

Each Preferred Security Certificate shall bear a legend in substantially the
following form:

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO VALLEY FINANCIAL STATUTORY TRUST III OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH

 

32



--------------------------------------------------------------------------------

PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” WITHIN THE MEANING
OF SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III),
SUBJECT TO THE RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION OF
COUNSEL ADDRESSING COMPLIANCE WITH THE U.S. SECURITIES LAWS, AND OTHER
INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY
PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL

 

33



--------------------------------------------------------------------------------

RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH
A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON
OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF
ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY OR ANY INTEREST THEREIN,
UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE
UNDER SECTION 408(b)(17) OF ERISA, U.S. DEPARTMENT OF LABOR PROHIBITED
TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER
APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR ANY
INTEREST THEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF
THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN
ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR
(ii) SUCH PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF
IS NOT AVAILABLE UNDER AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.”

The above legend shall not be removed from any of the Preferred Securities
Certificates unless there is delivered to the Property Trustee and the Depositor
satisfactory evidence, which may include an Opinion of Counsel, as may be
reasonably required to ensure that any future transfers thereof may be made
without restriction under or violation of the provisions of the Securities Act
and other applicable law. Upon provision of such satisfactory evidence, one or
more of the Administrative Trustees on behalf of the Trust shall execute and
deliver to the Property Trustee, and the Property Trustee shall authenticate and
deliver, at the written direction of the Administrative Trustees and the
Depositor, Preferred Securities Certificates that do not bear the legend.

 

34



--------------------------------------------------------------------------------

Form of Certificate of Authentication.

The Property Trustee’s certificate of authentication shall be in substantially
the following form:

This represents Preferred Securities referred to in the within-mentioned Trust
Agreement.

 

Dated:     WILMINGTON TRUST COMPANY, not in its individual capacity, but solely
as Property Trustee     By:  

 

      Authorized officer

Meetings; Voting; Acts of Holders

Notice of Meetings.

Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 11.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

Meetings of Holders of the Preferred Securities.

No annual meeting of Holders is required to be held. The Property Trustee,
however, shall call a meeting of the Holders of the Preferred Securities to vote
on any matter upon the written request of the Holders of at least twenty five
percent (25%) in aggregate Liquidation Amount of the Outstanding Preferred
Securities and the Administrative Trustees or the Property Trustee may, at any
time in their discretion, call a meeting of the Holders of the Preferred
Securities to vote on any matters as to which such Holders are entitled to vote.

The Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, present in person or by proxy, shall constitute a quorum at any
meeting of the Holders of the Preferred Securities.

If a quorum is present at a meeting, an affirmative vote by the Holders present,
in person or by proxy, holding Preferred Securities representing at least a
Majority in Liquidation Amount of the Preferred Securities held by the Holders
present, either in person or by proxy, at such meeting shall constitute the
action of the Holders of the Preferred Securities, unless this Trust Agreement
requires a lesser or greater number of affirmative votes.

 

35



--------------------------------------------------------------------------------

Voting Rights.

Holders shall be entitled to one vote for each $10,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

Proxies, Etc.

At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.

Holder Action by Written Consent.

Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action. Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.

Record Date for Voting and Other Purposes.

Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.

Acts of Holders.

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Trust Agreement to be given, made or taken
by Holders may be

 

36



--------------------------------------------------------------------------------

embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent thereof duly appointed in
writing; and, except as otherwise expressly provided herein, such action shall
become effective when such instrument or instruments are delivered to an
Administrative Trustee. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Trust Agreement and conclusive in favor of the Trustees,
if made in the manner provided in this Section 6.7.

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than such signer’s individual capacity, such
certificate or affidavit shall also constitute sufficient proof of such signer’s
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that any Trustee receiving the same deems sufficient.

The ownership of Trust Securities shall be proved by the Securities Register.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Trust Security shall bind every future Holder of the
same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustees, the
Administrative Trustees or the Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Trust Security may do so with regard to
all or any part of the Liquidation Amount of such Trust Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such Liquidation Amount.

If any dispute shall arise among the Holders or the Trustees with respect to the
authenticity, validity or binding nature of any request, demand, authorization,
direction, notice, consent, waiver or other Act of such Holder or Trustee under
this Article VI, then the determination of such matter by the Property Trustee
shall be conclusive with respect to such matter.

Inspection of Records.

Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.

 

37



--------------------------------------------------------------------------------

Limitations on Voting Rights.

Except as expressly provided in this Trust Agreement and in the Indenture and as
otherwise required by law, no Holder of Preferred Securities shall have any
right to vote or in any manner otherwise control the administration, operation
and management of the Trust or the obligations of the parties hereto, nor shall
anything herein set forth, or contained in the terms of the Securities
Certificates, be construed so as to constitute the Holders from time to time as
partners or members of an association.

So long as any Notes are held by the Property Trustee on behalf of the Trust,
the Property Trustee shall not (i) direct the time, method and place of
conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture, (iii) exercise any right to rescind or annul a declaration that
the principal of all the Notes shall be due and payable or (iv) consent to any
amendment, modification or termination of the Indenture or the Notes, where such
consent shall be required, without, in each case, obtaining the prior approval
of the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities; provided, that where a consent under the Indenture would require the
consent of each holder of Notes (or each Holder of Preferred Securities)
affected thereby, no such consent shall be given by the Property Trustee without
the prior written consent of each Holder of Preferred Securities. The Property
Trustee shall not revoke any action previously authorized or approved by a vote
of the Holders of the Preferred Securities, except by a subsequent vote of the
Holders of the Preferred Securities. In addition to obtaining the foregoing
approvals of the Holders of the Preferred Securities, prior to taking any of the
foregoing actions, the Property Trustee shall, at the expense of the Depositor,
obtain an Opinion of Counsel experienced in such matters to the effect that such
action shall not cause the Trust to be taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes.

If any proposed amendment to the Trust Agreement provides for, or the Trustees
otherwise propose to effect, (i) any action that would adversely affect in any
material respect the powers, preferences or special rights of the Preferred
Securities, whether by way of amendment to the Trust Agreement or otherwise or
(ii) the dissolution, winding-up or termination of the Trust, other than
pursuant to the terms of this Trust Agreement, then the Holders of Outstanding
Preferred Securities as a class will be entitled to vote on such amendment or
proposal and such amendment or proposal shall not be effective except with the
approval of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities. Notwithstanding any other provision of this Trust
Agreement, no amendment to this Trust Agreement may be made if, as a result of
such amendment, it would cause the Trust to be taxable as a corporation or
classified as other than a grantor trust for United States federal income tax
purposes.

Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults.

For so long as any Preferred Securities remain Outstanding, if, upon a Note
Event of Default pursuant to paragraphs (c), (e), (f), (g) or (h) of Section 5.1
of the Indenture, the Note

 

38



--------------------------------------------------------------------------------

Trustee fails or the holders of not less than twenty five percent (25%) in
principal amount of the outstanding Notes fail to declare the principal of all
of the Notes to be immediately due and payable, the Holders of at least
twenty-five percent (25%) in Liquidation Amount of the Preferred Securities then
Outstanding shall have the right to make such declaration by a notice in writing
to the Property Trustee, the Depositor and the Note Trustee. At any time after a
declaration of acceleration with respect to the Notes has been made and before a
judgment or decree for payment of the money due has been obtained by the Note
Trustee as provided in the Indenture, the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, by written notice to the
Property Trustee, the Depositor and the Note Trustee, may rescind and annul such
declaration and its consequences if:

the Depositor has paid or deposited with the Note Trustee a sum sufficient to
pay:

all overdue installments of interest on all of the Notes;

any accrued Additional Interest on all of the Notes;

the principal of and premium, if any, on any Notes that have become due
otherwise than by such declaration of acceleration and interest and Additional
Interest thereon at the rate borne by the Notes; and

all sums paid or advanced by the Note Trustee under the Indenture and the
reasonable compensation, expenses, disbursements and advances of the Note
Trustee, the Property Trustee and their agents and counsel; and

all Note Events of Default, other than the non-payment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 5.13 of the Indenture.

Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety
(90) days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).

 

39



--------------------------------------------------------------------------------

For so long as any Preferred Securities remain Outstanding, to the fullest
extent permitted by law and subject to the terms of this Trust Agreement and the
Indenture, upon a Note Event of Default specified in paragraph (a), (b) or
(c) of Section 5.1 of the Indenture, any Holder of Preferred Securities shall
have the right to institute a proceeding directly against the Depositor,
pursuant to Section 5.8 of the Indenture, for enforcement of payment to such
Holder of any amounts payable in respect of Notes having an aggregate principal
amount equal to the aggregate Liquidation Amount of the Preferred Securities of
such Holder. Except as set forth in Section 6.10(a) and this Section 6.10(b),
the Holders of Preferred Securities shall have no right to exercise directly any
right or remedy available to the holders of, or in respect of, the Notes.

Notwithstanding paragraphs (a) and (b) of this Section 6.10, the Holders of at
least a Majority in Liquidation Amount of the Preferred Securities may, on
behalf of the Holders of all the Preferred Securities, waive any Note Event of
Default, except any Note Event of Default arising from the failure to pay any
principal of or premium, if any, or interest on (including any Additional
Interest) the Notes (unless such Note Event of Default has been cured and a sum
sufficient to pay all matured installments of interest and all principal and
premium, if any, on all Notes due otherwise than by acceleration has been
deposited with the Note Trustee) or a Note Event of Default in respect of a
covenant or provision that under the Indenture cannot be modified or amended
without the consent of the holder of each outstanding Note. Upon any such
waiver, such Note Event of Default shall cease to exist and any Note Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of the Indenture; but no such waiver shall affect any subsequent Note Event of
Default or impair any right consequent thereon.

Notwithstanding paragraphs (a) and (b) of this Section 6.10 and subject to
paragraph (c), the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities may, on behalf of the Holders of all the Preferred
Securities, waive any Event of Default and its consequences. Upon such waiver,
any such Event of Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured, for every purpose of this Trust
Agreement, but no such waiver shall extend to any subsequent or other Event of
Default or impair any right consequent thereon.

The Holders of a Majority in Liquidation Amount of the Preferred Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee in respect of this
Trust Agreement or the Notes or exercising any trust or power conferred upon the
Property Trustee under this Trust Agreement; provided, that, subject to Sections
8.5 and 8.7, the Property Trustee shall have the right to decline to follow any
such direction if the Property Trustee being advised by counsel determines that
the action so directed may not lawfully be taken, or if the Property Trustee in
good faith shall, by an officer or officers of the Property Trustee, determine
that the proceedings so directed would be illegal or involve it in personal
liability or be unduly prejudicial to the rights of Holders not party to such
direction, and provided, further, that nothing in this Trust Agreement shall
impair the right of the Property Trustee to take any action deemed proper by the
Property Trustee and which is not inconsistent with such direction.

 

40



--------------------------------------------------------------------------------

Representations and Warranties

Representations and Warranties of the Property Trustee and the Delaware Trustee.

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:

the Property Trustee is a Delaware banking corporation with trust powers, duly
organized, validly existing and in good standing under the laws of the State of
Delaware;

the Property Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;

the Delaware Trustee is a Delaware banking corporation, duly organized with
trust powers, validly existing and in good standing under the laws of the State
of Delaware and with its principal place of business in the State of Delaware;

the Delaware Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;

this Trust Agreement has been duly authorized, executed and delivered by the
Property Trustee and the Delaware Trustee and constitutes the legal, valid and
binding agreement of each of the Property Trustee and the Delaware Trustee
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity and the discretion of the court
(regardless of whether considered in a proceeding in equity or at law);

the execution, delivery and performance of this Trust Agreement have been duly
authorized by all necessary corporate or other action on the part of the
Property Trustee and the Delaware Trustee and do not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Charter or By-laws
of the Property Trustee or the Delaware Trustee or (ii) violate any applicable
law, governmental rule or regulation of the United States or the State of
Delaware, as the case may be, governing the banking and trust powers of the
Property Trustee or the Delaware Trustee or any order, judgment or decree
applicable to the Property Trustee or the Delaware Trustee;

neither the authorization, execution or delivery by the Property Trustee or the
Delaware Trustee of this Trust Agreement nor the consummation of any of the
transactions by the Property Trustee or the Delaware Trustee contemplated herein
requires the consent or approval of, the giving of notice to, the registration
with or the taking of any other action with respect to any governmental
authority or agency under any existing law of the United States or the State of
Delaware governing the banking and trust powers of the Property Trustee or the
Delaware Trustee, as the case may be; and

 

41



--------------------------------------------------------------------------------

to the best of each of the Property Trustee’s and the Delaware Trustee’s
knowledge, there are no proceedings pending or threatened against or affecting
the Property Trustee or the Delaware Trustee in any court or before any
governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.

Representations and Warranties of Depositor.

The Depositor hereby represents and warrants for the benefit of the Holders
that:

the Depositor is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation;

the Depositor has full corporate power, authority and legal right to execute,
deliver and perform its obligations under this Trust Agreement and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Trust Agreement;

this Trust Agreement has been duly authorized, executed and delivered by the
Depositor and constitutes the legal, valid and binding agreement of the
Depositor enforceable against the Depositor in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity;

the Securities Certificates issued at the Closing Date on behalf of the Trust
have been duly authorized and will have been duly and validly executed, issued
and delivered by the applicable Trustees pursuant to the terms and provisions
of, and in accordance with the requirements of, this Trust Agreement and the
Holders will be, as of such date, entitled to the benefits of this Trust
Agreement;

the execution, delivery and performance of this Trust Agreement have been duly
authorized by all necessary corporate or other action on the part of the
Depositor and do not require any approval of stockholders of the Depositor and
such execution, delivery and performance will not (i) violate the articles or
certificate of incorporation or by-laws (or other organizational documents) of
the Depositor or (ii) violate any applicable law, governmental rule or
regulation governing the Depositor or any material portion of its property or
any order, judgment or decree applicable to the Depositor or any material
portion of its property;

neither the authorization, execution or delivery by the Depositor of this Trust
Agreement nor the consummation of any of the transactions by the Depositor
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law governing the Depositor
or any material portion of its property; and

 

42



--------------------------------------------------------------------------------

there are no proceedings pending or, to the best of the Depositor’s knowledge,
threatened against or affecting the Depositor or any material portion of its
property in any court or before any governmental authority, agency or
arbitration board or tribunal that, individually or in the aggregate, would
materially and adversely affect the Trust or would question the right, power and
authority of the Depositor, as the case may be, to enter into or perform its
obligations under this Trust Agreement.

The Trustees

Number of Trustees.

The number of Trustees shall be five (5), provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4). The number of Trustees may be increased or decreased
by Act of the Holder of the Common Securities subject to Sections 8.2, 8.3, and
8.4. The death, resignation, retirement, removal, bankruptcy, incompetence or
incapacity to perform the duties of a Trustee shall not operate to annul,
dissolve or terminate the Trust.

Property Trustee Required.

There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States. If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this Section 8.2, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII.

Delaware Trustee Required.

If required by the Delaware Statutory Trust Act, there shall at all times be a
Delaware Trustee with respect to the Trust Securities. The Delaware Trustee
shall either be (i) a natural person who is at least 21 years of age and a
resident of the State of Delaware or (ii) a legal entity that has its principal
place of business in the State of Delaware, otherwise meets the requirements of
applicable Delaware law and shall act through one or more persons authorized to
bind such entity. If at any time the Delaware Trustee shall cease to be eligible
in accordance with the provisions of this Section 8.3, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article VIII.

 

43



--------------------------------------------------------------------------------

The Delaware Trustee shall not be entitled to exercise any powers, nor shall the
Delaware Trustee have any of the duties and responsibilities, of the Property
Trustee or the Administrative Trustees set forth herein. The Delaware Trustee
shall be one of the trustees of the Trust for the sole and limited purpose of
fulfilling the requirements of Section 3807 of the Delaware Statutory Trust Act
and for taking such actions as are required to be taken by a Delaware trustee
under the Delaware Statutory Trust Act. The duties (including fiduciary duties),
liabilities and obligations of the Delaware Trustee shall be limited to
(a) accepting legal process served on the Trust in the State of Delaware and
(b) the execution of any certificates required to be filed with the Secretary of
State of the State of Delaware that the Delaware Trustee is required to execute
under Section 3811 of the Delaware Statutory Trust Act and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Delaware Trustee.

Appointment of Administrative Trustees.

There shall at all times be one or more Administrative Trustees hereunder with
respect to the Trust Securities. Each Administrative Trustee shall be either a
natural person who is at least 21 years of age or a legal entity that shall act
through one or more persons authorized to bind that entity. Each of the
individuals identified as an “Administrative Trustee” in the preamble of this
Trust Agreement hereby accepts his or her appointment as such.

Except where a requirement for action by a specific number of Administrative
Trustees is expressly set forth in this Trust Agreement, any act required or
permitted to be taken by, and any power of the Administrative Trustees may be
exercised by, or with the consent of, any one such Administrative Trustee.
Whenever a vacancy in the number of Administrative Trustees shall occur, until
such vacancy is filled by the appointment of an Administrative Trustee in
accordance with Section 8.11, the Administrative Trustees in office, regardless
of their number (and notwithstanding any other provision of this Trust
Agreement), shall have all the powers granted to the Administrative Trustees and
shall discharge all the duties imposed upon the Administrative Trustees by this
Trust Agreement.

Duties and Responsibilities of the Trustees.

The rights, immunities, duties and responsibilities of the Trustees shall be as
provided by this Trust Agreement and there shall be no other duties (including
fiduciary duties) or obligations, express or implied, at law or in equity, of
the Trustees; provided, however, that if an Event of Default known to the
Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.
Notwithstanding the foregoing, no provision of this Trust Agreement shall
require any of the Trustees to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its or their rights or powers, if it or they shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not

 

44



--------------------------------------------------------------------------------

reasonably assured to it. Whether or not herein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Trustees shall be subject to the
provisions of this Section 8.5. To the extent that, at law or in equity, a
Trustee has duties (including fiduciary duties) to the Trust or to the Holders,
such Trustee’s duties may be restricted or eliminated by the provisions in this
Trust Agreement, except that this Trust Agreement may not eliminate the implied
contractual covenant of good faith and fair dealing. A Trustee shall not be
liable to the Trust or a Holder or another Person that is party to or is
otherwise bound by this Trust Agreement for breach of fiduciary duty if the
Trustee has relied in good faith on the provisions of this Trust Agreement. The
provisions of this Trust Agreement, to the extent that they limit or eliminate
the liabilities of the Trustees otherwise existing at law or in equity, are
agreed by the Depositor and the Holders to replace such other liabilities of the
Trustees, except that no provision of this Trust Agreement may limit or
eliminate liability for any act or omission that constitutes a bad faith
violation of the implied contractual covenant of good faith and fair dealing.

All payments made by the Property Trustee or a Paying Agent in respect of the
Trust Securities shall be made only from the revenue and proceeds from the Trust
Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.

No provisions of this Trust Agreement shall be construed to relieve the Property
Trustee from liability with respect to matters that are within the authority of
the Property Trustee under this Trust Agreement for its own negligent action,
negligent failure to act or willful misconduct, except that:

the Property Trustee shall not be liable for any error or judgment made in good
faith by an authorized officer of the Property Trustee, unless it shall be
proved that the Property Trustee was negligent in ascertaining the pertinent
facts;

the Property Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
relating to the time, method and place of conducting any proceeding for any
remedy available to the Property Trustee hereunder or under the Indenture, or
exercising any trust or power conferred upon the Property Trustee under this
Trust Agreement;

the Property Trustee’s sole duty with respect to the custody, safe keeping and
physical preservation of the Notes and the Payment Account shall be to deal with
such Property in a similar manner as the Property Trustee deals with similar
property for its own account, subject to the protections and limitations on
liability afforded to the Property Trustee under this Trust Agreement;

 

45



--------------------------------------------------------------------------------

the Property Trustee shall not be liable for any interest on any money received
by it; and money held by the Property Trustee need not be segregated from other
funds held by it except in relation to the Payment Account maintained by the
Property Trustee pursuant to Section 3.1 and except to the extent otherwise
required by law; and

the Property Trustee shall not be responsible for monitoring the compliance by
the Administrative Trustees or the Depositor with their respective duties under
this Trust Agreement, nor shall the Property Trustee be liable for the default
or misconduct of any other Trustee or the Depositor.

Notices of Defaults and Extensions.

Within ninety (90) days after the occurrence of a default actually known to the
Property Trustee, the Property Trustee shall transmit notice of such default to
the Holders, the Administrative Trustees and the Depositor, unless such default
shall have been cured or waived; provided, that, except in the case of a default
in the payment of the principal of or any premium or interest (including any
Additional Interest) on any Trust Security, the Property Trustee shall be fully
protected in withholding such notice if and so long as the board of directors,
the executive committee or a trust committee of directors and/or Responsible
Officers of the Property Trustee in good faith determines that the withholding
of such notice is in the interests of the Holders of the Trust Securities. For
the purpose of this Section 8.6, the term “default” means any event that is, or
after notice or lapse of time or both would become, an Event of Default.

Within three (3) Business Days after the receipt of written notice of the
Depositor’s exercise of its right to defer the payment of interest on the Notes
pursuant to the Indenture, the Property Trustee shall transmit, in the manner
and to the extent provided in Section 11.8, notice of such exercise to the
Holders and the Administrative Trustees, unless such exercise shall have been
revoked.

The Property Trustee shall not be deemed to have knowledge of any default or
Event of Default unless the Property Trustee shall have received written notice
thereof from the Depositor, any Administrative Trustee or any Holder or unless a
Responsible Officer of the Property Trustee shall have obtained actual knowledge
of such default or Event of Default.

The Property Trustee shall notify all Holders of the Preferred Securities of any
notice of default received with respect to the Notes.

Certain Rights of Property Trustee.

Subject to the provisions of Section 8.5:

the Property Trustee may conclusively rely and shall be protected in acting or
refraining from acting in good faith and in accordance with the terms hereof
upon any

 

46



--------------------------------------------------------------------------------

resolution, Opinion of Counsel, certificate, written representation of a Holder
or transferee, certificate of auditors or any other resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, appraisal, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

if (i) in performing its duties under this Trust Agreement the Property Trustee
is required to decide between alternative courses of action, (ii) in construing
any of the provisions of this Trust Agreement the Property Trustee finds a
provision ambiguous or inconsistent with any other provisions contained herein
or (iii) the Property Trustee is unsure of the application of any provision of
this Trust Agreement, then, except as to any matter as to which the Holders of
the Preferred Securities are entitled to vote under the terms of this Trust
Agreement, the Property Trustee shall deliver a notice to the Depositor
requesting the Depositor’s written instruction as to the course of action to be
taken and the Property Trustee shall take such action, or refrain from taking
such action, as the Property Trustee shall be instructed in writing to take, or
to refrain from taking, by the Depositor; provided, that if the Property Trustee
does not receive such instructions of the Depositor within ten (10) Business
Days after it has delivered such notice or such reasonably shorter period of
time set forth in such notice, the Property Trustee may, but shall be under no
duty to, take such action, or refrain from taking such action, as the Property
Trustee shall deem advisable and in the best interests of the Holders, in which
event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;

any direction or act of the Depositor contemplated by this Trust Agreement shall
be sufficiently evidenced by an Officers’ Certificate unless otherwise expressly
provided herein;

any direction or act of an Administrative Trustee contemplated by this Trust
Agreement shall be sufficiently evidenced by a certificate executed by such
Administrative Trustee and setting forth such direction or act;

the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;

the Property Trustee may consult with counsel (which counsel may be counsel to
the Property Trustee, the Depositor or any of its Affiliates, and may include
any of its employees) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Trust Agreement from any
court of competent jurisdiction;

the Property Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Trust Agreement at the request or direction of
any of the Holders pursuant to this Trust Agreement, unless such Holders shall
have offered to the Property Trustee reasonable security or indemnity against
the costs, expenses (including reasonable attorneys’ fees and expenses) and
liabilities that might be incurred by it in compliance with such request or
direction, including reasonable advances as may be requested by the Property
Trustee;

 

47



--------------------------------------------------------------------------------

the Property Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval, bond,
debenture, note or other evidence of indebtedness or other paper or document,
unless requested in writing to do so by one or more Holders, but the Property
Trustee may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Property Trustee shall determine to make
such inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Depositor, personally or by agent or attorney;

the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right hereunder, the Property Trustee (i) may request instructions
from the Holders (which instructions may only be given by the Holders of the
same proportion in Liquidation Amount of the Trust Securities as would be
entitled to direct the Property Trustee under this Trust Agreement in respect of
such remedy, right or action), (ii) may refrain from enforcing such remedy or
right or taking such other action until such instructions are received and
(iii) shall be protected in acting in accordance with such instructions;

except as otherwise expressly provided by this Trust Agreement, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;

without prejudice to any other rights available to the Property Trustee under
applicable law, when the Property Trustee incurs expenses or renders services in
connection with a Bankruptcy Event, such expenses (including legal fees and
expenses of its agents and counsel) and the compensation for such services are
intended to constitute expenses of administration under any Bankruptcy Law or
law relating to creditors rights generally; and

whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, request and rely on an Officers’ Certificate which, upon receipt of
such request, shall be promptly delivered by the Depositor.

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

 

48



--------------------------------------------------------------------------------

Delegation of Power.

Any Trustee may, by power of attorney or otherwise delegate to any other Person
its, his or her power for the purpose of executing any documents contemplated in
Section 2.5. The Trustees shall have power to delegate from time to time to such
of their number or to the Depositor the doing of such things and the execution
of such instruments either in the name of the Trust or the names of the Trustees
or otherwise as the Trustees may deem expedient, to the extent such delegation
is not prohibited by applicable law or contrary to the provisions of this Trust
Agreement.

May Hold Securities.

Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
a Trustee or such other agent.

Compensation; Reimbursement; Indemnity.

The Depositor agrees:

to pay to the Trustees from time to time such reasonable compensation for all
services rendered by them hereunder as may be agreed by the Depositor and the
Trustees from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

to reimburse the Trustees upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustees in accordance with
any provision of this Trust Agreement (including the reasonable compensation and
the expenses and disbursements of their agents and counsel), except any such
expense, disbursement or advance as may be attributable to their gross
negligence, bad faith or willful misconduct; and

to the fullest extent permitted by applicable law, to indemnify and hold
harmless (i) each Trustee (including in its individual capacity), (ii) any
Affiliate of any Trustee, (iii) any officer, director, shareholder, employee,
representative or agent of any Trustee or any Affiliate of any Trustee and
(iv) any employee or agent of the Trust (referred to herein as an “Indemnified
Person”) from and against any loss, damage, liability, tax (other than income,
franchise or other taxes imposed on amounts paid pursuant to Section 8.10(a) or
(b) hereof), penalty, expense or claim of any kind or nature whatsoever incurred
without negligence, bad faith or willful misconduct on its part, arising out of
or in connection with the acceptance or administration of the Trust hereunder,
including the advancement of funds to cover the reasonable costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder.

 

49



--------------------------------------------------------------------------------

The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10. The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

To the fullest extent permitted by law, in no event shall the Property Trustee
and the Delaware Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

In no event shall the Property Trustee and the Delaware Trustee be liable for
any failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.

Resignation and Removal; Appointment of Successor.

No resignation or removal of any Trustee and no appointment of a successor
Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.

A Trustee may resign at any time by giving written notice thereof to the
Depositor and, in the case of the Property Trustee and the Delaware Trustee, to
the Holders.

Unless an Event of Default shall have occurred and be continuing, the Property
Trustee or the Delaware Trustee, or both of them, may be removed (with or
without cause) at any time by Act of the Holder of Common Securities. If an
Event of Default shall have occurred and be continuing, the Property Trustee or
the Delaware Trustee, or both of them, may be removed (with or without cause) at
such time by Act of the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities, delivered to the removed Trustee (in its individual
capacity and on behalf of the Trust). An Administrative Trustee may be removed
(with or without cause) only by Act of the Holder of the Common Securities at
any time.

If any Trustee shall resign, be removed or become incapable of acting as
Trustee, or if a vacancy shall occur in the office of any Trustee for any
reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in

 

50



--------------------------------------------------------------------------------

Liquidation Amount of the Preferred Securities, shall promptly appoint a
successor Property Trustee or Delaware Trustee, and such successor Property
Trustee or Delaware Trustee and the retiring Property Trustee or Delaware
Trustee shall comply with the applicable requirements of Section 8.12. If an
Administrative Trustee shall resign, be removed or become incapable of acting as
Administrative Trustee, at a time when an Event of Default shall have occurred
and be continuing, the Holder of the Common Securities by Act of the Holder of
Common Securities shall promptly appoint a successor Administrative Trustee and
such successor Administrative Trustee and the retiring Administrative Trustee
shall comply with the applicable requirements of Section 8.12. If no successor
Trustee shall have been so appointed by the Holder of the Common Securities or
Holders of the Preferred Securities, as the case may be, and accepted
appointment in the manner required by Section 8.12 within thirty (30) days after
the giving of a notice of resignation by a Trustee, the removal of a Trustee, or
a Trustee becoming incapable of acting as such Trustee, any Holder who has been
a Holder of Preferred Securities for at least six (6) months may, on behalf of
himself and all others similarly situated, and any resigning Trustee may, in
each case, at the expense of the Depositor, petition any court of competent
jurisdiction for the appointment of a successor Trustee.

The Depositor shall give notice of each resignation and each removal of the
Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 11.8. Each notice shall include the name of the successor Property
Trustee or Delaware Trustee and the address of its Corporate Trust Office if it
is the Property Trustee.

Notwithstanding the foregoing or any other provision of this Trust Agreement, in
the event any Administrative Trustee or a Delaware Trustee who is a natural
person dies or becomes, in the opinion of the Holder of Common Securities,
incompetent or incapacitated, the vacancy created by such death, incompetence or
incapacity may be filled by (i) the unanimous act of the remaining
Administrative Trustees if there are at least two of them or (ii) otherwise by
the Holder of the Common Securities (with the successor in each case being a
Person who satisfies the eligibility requirement for Administrative Trustees or
Delaware Trustee, as the case may be, set forth in Sections 8.3 and 8.4).

Upon the appointment of a successor Delaware Trustee, such successor Delaware
Trustee shall file a Certificate of Amendment to the Certificate of Trust in
accordance with Section 3810 of the Delaware Statutory Trust Act.

Acceptance of Appointment by Successor.

In case of the appointment hereunder of a successor Trustee, each successor
Trustee shall execute and deliver to the Depositor and to the retiring Trustee
an instrument accepting such appointment, and thereupon the resignation or
removal of the retiring Trustee shall become effective and each such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Trust or any successor Trustee such retiring Trustee shall, upon
payment of its charges, duly assign, transfer and deliver to such successor
Trustee all Trust Property, all proceeds thereof and money held by such retiring
Trustee hereunder with respect to the Trust Securities and the Trust.

 

51



--------------------------------------------------------------------------------

Upon request of any such successor Trustee, the Trust (or the retiring Trustee
if requested by the Depositor) shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts referred to in the preceding paragraph.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article VIII.

Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.

Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness. The Trustees make no representations
as to the title to, or value or condition of, the property of the Trust or any
part thereof, nor as to the validity or sufficiency of this Trust Agreement, the
Notes or the Trust Securities. The Trustees shall not be accountable for the use
or application by the Depositor of the proceeds of the Notes.

Property Trustee May File Proofs of Claim.

In case of any Bankruptcy Event (or event that with the passage of time would
become a Bankruptcy Event) relative to the Trust or any other obligor upon the
Trust Securities or the property of the Trust or of such other obligor or their
creditors, the Property Trustee (irrespective of whether any Distributions on
the Trust Securities shall then be due and payable and irrespective of whether
the Property Trustee shall have made any demand on the Trust for the payment of
any past due Distributions) shall be entitled and empowered, to the fullest
extent permitted by law, by intervention in such proceeding or otherwise:

to file and prove a claim for the whole amount of any Distributions owing and
unpaid in respect of the Trust Securities and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding; and

 

52



--------------------------------------------------------------------------------

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

Nothing herein contained shall be deemed to authorize the Property Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or compensation affecting the Trust
Securities or the rights of any Holder thereof or to authorize the Property
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Reports to and from the Property Trustee.

The Depositor and the Administrative Trustees shall deliver to the Property
Trustee, not later than one hundred and twenty (120) days after the end of each
fiscal year of the Depositor ending after the date hereof, an Officers’
Certificate (substantially in the form attached hereto as Exhibit H) covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Depositor, the Administrative Trustees or the Trust are in
default in the performance or observance of any of the terms, provisions and
conditions of this Trust Agreement (without regard to any period of grace or
requirement of notice provided hereunder) and, if the Depositor, the
Administrative Trustees or the Trust shall be in default, specifying all such
defaults and the nature and status thereof of which they have knowledge.

The Depositor shall furnish to (i) the Property Trustee, (ii) the Purchaser,
(iii) any Owner of the Preferred Securities reasonably identified to the
Depositor or the Trust (which identification may be made either by such Owner or
by the Purchaser) and (iv) any designee of (i), (ii) or (iii) above, a duly
completed and executed certificate in the form attached hereto as Exhibit G,
including the financial statements referenced in such Exhibit, which certificate
and financial statements shall be so furnished by the Depositor not later than
forty five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Depositor and not later than ninety (90) days after the
end of each fiscal year of the Depositor.

The Property Trustee shall receive all reports, certificates and information,
which it is entitled to obtain under each of the Operative Documents, and
deliver to the Purchaser, or its designee as identified in writing to the
Property Trustee, copies of all such reports, certificates or information
promptly upon receipt thereof.

 

53



--------------------------------------------------------------------------------

Termination, Liquidation and Merger

Dissolution Upon Expiration Date.

Unless earlier dissolved, the Trust shall automatically dissolve on January 30,
2042 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.

Early Termination.

The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:

the occurrence of a Bankruptcy Event in respect of, or the dissolution or
liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall have transferred the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;

the written direction to the Property Trustee from the Holder of the Common
Securities at any time to dissolve the Trust and, after satisfaction of any
liabilities of the Trust as required by applicable law, to distribute the Notes
to Holders in exchange for the Preferred Securities (which direction is optional
and wholly within the discretion of the Holder of the Common Securities),
provided, that the Holder of the Common Securities shall have received the prior
approval of the Federal Reserve if then required;

the redemption of all of the Preferred Securities in connection with the payment
at maturity or redemption of all the Notes; and

the entry of an order for dissolution of the Trust by a court of competent
jurisdiction.

Termination.

The respective obligations and responsibilities of the Trustees and the Trust
shall terminate upon the latest to occur of the following: (a) the distribution
by the Property Trustee to Holders of all amounts required to be distributed
hereunder upon the liquidation of the Trust pursuant to Section 9.4, or upon the
redemption of all of the Trust Securities pursuant to Section 4.2; (b) the
satisfaction of any expenses owed by the Trust; and (c) the discharge of all
administrative duties of the Administrative Trustees, including the performance
of any tax reporting obligations with respect to the Trust or the Holders.

Liquidation.

If an Early Termination Event specified in Section 9.2(a), (b) or (d) occurs or
upon the Expiration Date, the Trust shall be liquidated by the Property Trustee
as expeditiously as the Property Trustee shall determine to be possible by
distributing, after satisfaction of liabilities to creditors of the Trust as
provided by applicable law, to each Holder a Like Amount of

 

54



--------------------------------------------------------------------------------

Notes, subject to Section 9.4(d). Notice of liquidation shall be given by the
Property Trustee not less than thirty (30) nor more than sixty (60) days prior
to the Liquidation Date to each Holder of Trust Securities at such Holder’s
address appearing in the Securities Register. All such notices of liquidation
shall:

state the Liquidation Date;

state that from and after the Liquidation Date, the Trust Securities will no
longer be deemed to be Outstanding and (subject to Section 9.4(d)) any
Securities Certificates not surrendered for exchange will be deemed to represent
a Like Amount of Notes; and

provide such information with respect to the mechanics by which Holders may
exchange Securities Certificates for Notes, or if Section 9.4(d) applies,
receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.

Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Trust and distribution of the Notes to Holders, the Property
Trustee, either itself acting as exchange agent or through the appointment of a
separate exchange agent, shall establish a record date for such distribution
(which shall not be more than forty-five (45) days prior to the Liquidation Date
nor prior to the date on which notice of such liquidation is given to the
Holders) and establish such procedures as it shall deem appropriate to effect
the distribution of Notes in exchange for the Outstanding Securities
Certificates.

Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation Date,
(i) the Trust Securities will no longer be deemed to be Outstanding,
(ii) certificates representing a Like Amount of Notes will be issued to Holders
of Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Securities Certificates until such certificates are
so surrendered (and until such certificates are so surrendered, no payments of
interest or principal will be made to Holders of Securities Certificates with
respect to such Notes) and (v) all rights of Holders holding Trust Securities
will cease, except the right of such Holders to receive Notes upon surrender of
Securities Certificates.

Notwithstanding the other provisions of this Section 9.4, if distribution of the
Notes in the manner provided herein is determined by the Property Trustee not to
be permitted or practical, the Trust Property shall be liquidated, and the Trust
shall be wound up by the Property Trustee in such manner as the Property Trustee
determines. In such event, Holders will be entitled to receive out of the assets
of the Trust available for distribution to Holders, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, an amount
equal to the Liquidation Amount per Trust Security plus accumulated and unpaid
Distributions thereon to the date of payment (such amount being the “Liquidation

 

55



--------------------------------------------------------------------------------

Distribution”). If, upon any such winding up the Liquidation Distribution can be
paid only in part because the Trust has insufficient assets available to pay in
full the aggregate Liquidation Distribution, then, subject to the next
succeeding sentence, the amounts payable by the Trust on the Trust Securities
shall be paid on a pro rata basis (based upon Liquidation Amounts). The Holder
of the Common Securities will be entitled to receive Liquidation Distributions
upon any such winding up pro rata (based upon Liquidation Amounts) with Holders
of all Trust Securities, except that, if an Event of Default has occurred and is
continuing, the Preferred Securities shall have a priority over the Common
Securities as provided in Section 4.3.

Mergers, Consolidations, Amalgamations or Replacements of Trust.

The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX. At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:

such successor entity either (i) expressly assumes all of the obligations of the
Trust under this Trust Agreement with respect to the Preferred Securities or
(ii) substitutes for the Preferred Securities other securities having
substantially the same terms as the Preferred Securities (such other Securities,
the “Successor Securities”) so long as the Successor Securities have the same
priority as the Preferred Securities with respect to distributions and payments
upon liquidation, redemption and otherwise;

a trustee of such successor entity possessing substantially the same powers and
duties as the Property Trustee is appointed to hold the Notes;

if the Preferred Securities or the Notes are rated, such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease does not cause the
Preferred Securities or the Notes (including any Successor Securities) to be
downgraded by any nationally recognized statistical rating organization that
then assigns a rating to the Preferred Securities or the Notes;

the Preferred Securities are listed, or any Successor Securities will be listed
upon notice of issuance, on any national securities exchange or interdealer
quotation system on which the Preferred Securities are then listed, if any;

such merger, consolidation, amalgamation, replacement, conveyance, transfer or
lease does not adversely affect the rights, preferences and privileges of the
Holders of the Preferred Securities (including any Successor Securities) in any
material respect;

such successor entity has a purpose substantially identical to that of the
Trust;

prior to such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Depositor has received an Opinion of Counsel to the
effect that (i) such merger,

 

56



--------------------------------------------------------------------------------

consolidation, amalgamation, replacement, conveyance, transfer or lease does not
adversely affect the rights, preferences and privileges of the Holders of the
Preferred Securities (including any Successor Securities) in any material
respect; (ii) following such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, neither the Trust nor such successor entity will
be required to register as an “investment company” under the Investment Company
Act and (iii) following such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Trust (or the successor entity) will continue
to be classified as a grantor trust for U.S. federal income tax purposes; and

the Depositor or its permitted transferee owns all of the common securities of
such successor entity and guarantees the obligations of such successor entity
under the Successor Securities at least to the extent provided by the Guarantee
Agreement.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

Information to Purchaser

Depositor Obligations to Purchaser.

Notwithstanding any other provision herein, the Depositor shall furnish to
(a) the Purchaser, (b) any Owner of the Preferred Securities reasonably
identified to the Depositor or the Trust (which identification may be made
either by such Owner or by the Purchaser) and (c) any designee of (a) or
(b) above, copies of all correspondence, notices, forms, filings, reports and
other documents required to be provided by the Depositor, whether acting through
an Administrative Trustee or otherwise, to the Property Trustee or Delaware
Trustee under this Trust Agreement.

Property Trustee’s Obligations to Purchaser.

Notwithstanding any other provision herein, the Property Trustee shall furnish
to the Purchaser, or its designee, as identified in writing to the Property
Trustee, copies of all (i) correspondence, notices, forms, filings, reports and
other documents received by the Property Trustee

 

57



--------------------------------------------------------------------------------

or Delaware Trustee from the Depositor, whether acting through an Administrative
Trustee or otherwise, under this Trust Agreement, and (ii) all correspondence,
notices, forms, filings, reports and other documents required to be provided to
the Depositor or a Holder by the Property Trustee or Delaware Trustee under this
Trust Agreement.

Miscellaneous Provisions

Limitation of Rights of Holders.

Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

Agreed Tax Treatment of Trust and Trust Securities.

The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree to treat the Trust
as a grantor trust for United States federal, state and local tax purposes, and
to treat the Trust Securities (including all payments and proceeds with respect
to such Trust Securities) as undivided beneficial ownership interests in the
Trust Property (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes and to treat the Notes as
indebtedness of the Depositor for United States federal, state and local tax
purposes. The provisions of this Trust Agreement shall be interpreted to further
this intention and agreement of the parties.

Amendment.

This Trust Agreement may be amended from time to time by the Property Trustee,
the Administrative Trustees and the Holder of all the Common Securities, without
the consent of any Holder of the Preferred Securities, (i) to cure any
ambiguity, correct or supplement any provision herein that may be defective or
inconsistent with any other provision herein, or to make or amend any other
provisions with respect to matters or questions arising under this Trust
Agreement, which shall not be inconsistent with the other provisions of this
Trust Agreement, (ii) to modify, eliminate or add to any provisions of this
Trust Agreement to such extent as shall be necessary to ensure that the Trust
will neither be taxable as a corporation nor be classified as other than a
grantor trust for United States federal income tax purposes at all times that
any Trust Securities are Outstanding or to ensure that the Notes are treated as
indebtedness of the Depositor for United States federal income tax purposes, or
to ensure that

 

58



--------------------------------------------------------------------------------

the Trust will not be required to register as an “investment company” under the
Investment Company Act or (iii) to add to the covenants, restrictions or
obligations of the Depositor; provided, that in the case of clauses (i), (ii) or
(iii), such action shall not adversely affect in any material respect the
interests of any Holder.

Except as provided in Section 11.3(c), any provision of this Trust Agreement may
be amended by the Property Trustee, the Administrative Trustees and the Holder
of all of the Common Securities and with (i) the consent of Holders of at least
a Majority in Liquidation Amount of the Preferred Securities and (ii) receipt by
the Trustees of an Opinion of Counsel to the effect that such amendment or the
exercise of any power granted to the Trustees in accordance with such amendment
will not cause the Trust to be taxable as a corporation or classified as other
than a grantor trust for United States federal income tax purposes or affect the
treatment of the Notes as indebtedness of the Depositor for United States
federal income tax purposes or affect the Trust’s exemption from status (or from
any requirement to register) as an “investment company” under the Investment
Company Act.

Notwithstanding any other provision of this Trust Agreement, without the consent
of each Holder, this Trust Agreement may not be amended to (i) change the
accrual rate, amount, currency or timing of any Distribution on or the
redemption price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, (ii) restrict or impair the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date, (iii) reduce the percentage of aggregate Liquidation Amount of
Outstanding Preferred Securities, the consent of whose Holders is required for
any such amendment, or the consent of whose Holders is required for any waiver
of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement;
(iv) impair or adversely affect the rights and interests of the Holders in the
Trust Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of “Outstanding,” this Section 11.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

Notwithstanding any other provision of this Trust Agreement, no Trustee shall
enter into or consent to any amendment to this Trust Agreement that would cause
the Trust to be taxable as a corporation or to be classified as other than a
grantor trust for United States federal income tax purposes or that would cause
the Notes to fail or cease to be treated as indebtedness of the Depositor for
United States federal income tax purposes or that would cause the Trust to fail
or cease to qualify for the exemption from status (or from any requirement to
register) as an “investment company” under the Investment Company Act.

If any amendment to this Trust Agreement is made, the Administrative Trustees or
the Property Trustee shall promptly provide to the Depositor and the Note
Trustee a copy of such amendment.

No Trustee shall be required to enter into any amendment to this Trust Agreement
that affects its own rights, duties or immunities under this Trust Agreement.
The Trustees shall be entitled to receive an Opinion of Counsel and an Officers’
Certificate stating that any amendment to this Trust Agreement is in compliance
with this Trust Agreement and all conditions precedent herein provided for
relating to such action have been met.

 

59



--------------------------------------------------------------------------------

No amendment or modification to this Trust Agreement that adversely affects in
any material respect the rights, duties, liabilities, indemnities or immunities
of the Delaware Trustee hereunder shall be permitted without the prior written
consent of the Delaware Trustee.

Separability.

If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.

Governing Law.

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.

Successors.

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.

Headings.

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement.

Reports, Notices and Demands.

Any report, notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon any
Holder or the Depositor may be given or served in writing delivered in person,
or by reputable, overnight courier, by telecopy or by deposit thereof,
first-class postage prepaid, in the United States mail, addressed, (a) in the
case of a Holder of Preferred Securities, to such Holder as such Holder’s name
and address may appear on the Securities Register; and (b) in the case of the
Holder of all the Common Securities or the Depositor, to Valley Financial
Corporation, 36 Church Avenue, SW, Roanoke, Virginia 24011, Attention: Chief
Financial Officer, or to such other address as may be specified in a written
notice by the Holder of all the Common Securities or

 

60



--------------------------------------------------------------------------------

the Depositor, as the case may be, to the Property Trustee. Such report, notice,
demand or other communication to or upon a Holder or the Depositor shall be
deemed to have been given when received in person, within one (1) Business Day
following delivery by overnight courier, when telecopied with receipt confirmed,
or within three (3) Business Days following delivery by mail, except that if a
notice or other document is refused delivery or cannot be delivered because of a
changed address of which no notice was given, such notice or other document
shall be deemed to have been delivered on the date of such refusal or inability
to deliver.

Any notice, demand or other communication that by any provision of this Trust
Agreement is required or permitted to be given or served to or upon the Property
Trustee, the Delaware Trustee, the Administrative Trustees or the Trust shall be
given in writing by deposit thereof, first-class postage prepaid, in the U.S.
mail, personal delivery or facsimile transmission, addressed to such Person as
follows: (a) with respect to the Property Trustee and the Delaware Trustee, to
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Capital Markets, facsimile
no. (302) 636-4140; (b) with respect to the Administrative Trustees, to them at
the address above for notices to the Depositor, marked “Attention:
Administrative Trustees of Valley Financial Statutory Trust III,” and (c) with
respect to the Trust, to its principal executive office specified in
Section 2.2, with a copy to the Property Trustee. Such notice, demand or other
communication to or upon the Trust, the Property Trustee or the Administrative
Trustees shall be deemed to have been sufficiently given or made only upon
actual receipt of the writing by the Trust, the Property Trustee or the
Administrative Trustees.

Agreement Not to Petition.

Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law. If
the Depositor takes action in violation of this Section 11.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
signature page of this Amended and Restated Trust Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Trust Agreement as of the day and year first above written.

 

      Valley Financial Corporation, as Depositor       By:  

 

      Name:         Title:   Wilmington Trust Company, as Property Trustee    
Wilmington Trust Company, as Delaware Trustee By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

   

 

Administrative Trustee     Administrative Trustee Name:       Name:  

 

      Administrative Trustee       Name:        



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF TRUST

OF

VALLEY FINANCIAL STATUTORY TRUST III

This Certificate of Trust of Valley Financial Statutory Trust III (the “Trust”)
is being duly executed and filed on behalf of the Trust by the undersigned, as
trustees, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. §3801 et seq.) (the “Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is:
Valley Financial Statutory Trust III.

2. Delaware Trustee. The name and business address of the trustee of the Trust
with its principal place of business in the State of Delaware are Wilmington
Trust Company, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Capital Markets.

3. Effective Date. This Certificate of Trust shall be effective upon its filing
with the Secretary of State of the State of Delaware.

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

Wilmington Trust Company, not in its individual capacity, but solely as Property
Trustee By:  

 

Name:   Title:   Wilmington Trust Company, not in its individual capacity, but
solely as Delaware Trustee By:  

 

Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

Exhibit B

[FORM OF COMMON SECURITIES CERTIFICATE]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT.

 

Certificate Number C-                     Common Securities

Certificate Evidencing Common Securities

of

Valley Financial Statutory Trust III

Floating Rate Common Securities

(liquidation amount $1,000 per Common Security)

Valley Financial Statutory Trust III, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that              (the
“Holder”) is the registered owner of              common securities of the Trust
representing undivided common beneficial interests in the assets of the Trust
and designated the Valley Financial Statutory Trust III Floating Rate Common
Securities (liquidation amount $1,000 per Common Security) (the “Common
Securities”). Except in accordance with Section 5.11 of the Trust Agreement (as
defined below), the Common Securities are not transferable and, to the fullest
extent permitted by law, any attempted transfer hereof other than in accordance
therewith shall be void. The designations, rights, privileges, restrictions,
preferences and other terms and provisions of the Common Securities are set
forth in, and this certificate and the Common Securities represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Amended and Restated Trust Agreement of the Trust, dated as of December 15,
2006, as the same may be amended from time to time (the “Trust Agreement”),
among Valley Financial Corporation, as Depositor, Wilmington Trust Company, as
Property Trustee, Wilmington Trust Company, as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of
Trust Securities. The Trust will furnish a copy of the Trust Agreement to the
Holder without charge upon written request to the Trust at its principal place
of business or registered office.

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 

B-1



--------------------------------------------------------------------------------

This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

Terms used but not defined herein have the meanings set forth in the Trust
Agreement.

In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this          day of
                    .

 

Valley Financial Statutory Trust III By:  

 

Name:     Administrative Trustee

 

B-2



--------------------------------------------------------------------------------

Exhibit C

[FORM OF PREFERRED SECURITIES CERTIFICATE]

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO VALLEY FINANCIAL STATUTORY TRUST III OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN

 

C-1



--------------------------------------------------------------------------------

ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III), SUBJECT TO THE
RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL ADDRESSING
COMPLIANCE WITH THE U.S. SECURITIES LAWS, AND OTHER INFORMATION SATISFACTORY TO
EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES OR ANY
INTEREST THEREIN IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER SECTION 408(b)(17) OF ERISA, U.S. DEPARTMENT OF
LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14
OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR
ANY INTEREST THEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER
OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE

 

C-2



--------------------------------------------------------------------------------

BENEFIT PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE
IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.

 

C-3



--------------------------------------------------------------------------------

Certificate Number P-  

             Preferred Securities

             Aggregate Liquidation Amount

CUSIP NO.

 

--------------------------------------------------------------------------------

Certificate Evidencing Preferred Securities

of

Valley Financial Statutory Trust III

Floating Rate Preferred Securities

(liquidation amount $1,000 per Preferred Security)

Valley Financial Statutory Trust III, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that              (the
“Holder”) is the registered owner of                      Preferred Securities
[if the Preferred Security is a Global Security, then insert—, or such other
number of Preferred Securities represented hereby as may be set forth in the
records of the Securities Registrar hereinafter referred to in accordance with
the Trust Agreement (as defined below),] of the Trust representing an undivided
preferred beneficial interest in the assets of the Trust and designated the
Valley Financial Statutory Trust III Floating Rate Preferred Securities
(liquidation amount $1,000 per Preferred Security) (the “Preferred Securities”).
The Preferred Securities are transferable on the books and records of the Trust,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer as provided in Section 5.7 of the
Trust Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Preferred
Securities are set forth in, and this certificate and the Preferred Securities
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Trust Agreement of the Trust, dated
as of December 15, 2006, as the same may be amended from time to time (the
“Trust Agreement”), among Valley Financial Corporation, a Virginia corporation,
as Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust
Company, as Delaware Trustee, the Administrative Trustees named therein and the
Holders, from time to time, of Trust Securities. The Holder is entitled to the
benefits of the Guarantee Agreement entered into by Valley Financial Corporation
and Wilmington Trust Company, as Guarantee Trustee, dated as of December 15,
2006, as the same may be amended from time to time (the “Guarantee Agreement”),
to the extent provided therein. The Trust will furnish a copy of each of the
Trust Agreement and the Guarantee Agreement to the Holder without charge upon
written request to the Property Trustee at its principal place of business or
registered office.

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 



--------------------------------------------------------------------------------

This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this      day of                 ,
        .

 

Valley Financial Statutory Trust III By:  

 

Name:     Administrative Trustee

This represents Preferred Securities referred to in the within-mentioned Trust
Agreement.

Dated:

 

Wilmington Trust Company, not in its individual capacity, but solely as Property
Trustee By:  

 

  Authorized officer

 

C-5



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

The Trust promises to pay Distributions from December 15, 2006, or from the most
recent Distribution Date to which Distributions have been paid or duly provided
for, quarterly (subject to deferral as set forth herein) in arrears on
January 30, April 30, July 30 and October 30 of each year, commencing on
                , 20    , at a variable rate per annum, reset quarterly, equal
to LIBOR plus 1.73% of the Liquidation Amount of the Preferred Securities
represented by this Preferred Securities Certificate, together with any
Additional Interest Amounts, in respect to such period.

Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

In the event (and to the extent) that the Depositor exercises its right under
the Indenture to defer the payment of interest on the Notes, Distributions on
the Preferred Securities shall be deferred.

Under the Indenture, so long as no Note Event of Default pursuant to paragraphs
(c), (e), (f), (g) or (h) of Section 5.1 of the Indenture has occurred and is
continuing, the Depositor shall have the right, at any time and from time to
time during the term of the Notes, to defer the payment of interest on the Notes
for a period of up to twenty (20) consecutive quarterly interest payment periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest shall be due and payable (except any
Additional Tax Sums that may be due and payable). No interest on the Notes shall
be due and payable during an Extension Period, except at the end thereof, but
each installment of interest that would otherwise have been due and payable
during such Extension Period shall bear Additional Interest (to the extent
payment of such interest would be legally enforceable) at a variable rate per
annum, reset quarterly, equal to LIBOR plus 1.73%, compounded quarterly, from
the dates on which amounts would have otherwise been due and payable until paid
or until funds for the payment thereof have been made available for payment. If
Distributions are deferred, the deferred Distributions (including Additional
Interest Amounts) shall be paid on the date that the related Extension Period
terminates to Holders (as defined in the Trust Agreement) of the Trust
Securities as they appear on the books and records of the Trust on the record
date immediately preceding such termination date.

Distributions on the Securities must be paid on the dates payable (after giving
effect to any Extension Period) to the extent that the Trust has funds available
for the payment of such Distributions in the Payment Account of the Trust. The
Trust’s funds available for Distribution to the Holders of the Preferred
Securities will be limited to payments received from the Depositor. The payment
of Distributions out of moneys held by the Trust is guaranteed by the Depositor
pursuant to the Guarantee Agreement.

During any such Extension Period, the Depositor shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor’s Equity Interests,
(ii) vote in favor of or permit or otherwise allow any of its Subsidiaries (as
defined in the Indenture) to declare or pay any dividends or distributions on,
or redeem, purchase, acquire or make a liquidation payment with respect to or
otherwise retire, any of such Subsidiary’s Equity Interests entitling the
holders thereof to a stated rate of return other than

 

C-6



--------------------------------------------------------------------------------

dividends or distributions on Equity Interests issued by any Subsidiary solely
payable to the Depositor or any Subsidiary thereof (for the avoidance of doubt,
whether such Equity Interests are perpetual or otherwise), or (iii) make any
payment of principal of or any interest or premium on or repay, repurchase or
redeem any debt securities of the Depositor that rank pari passu in all respects
with or junior in interest to the Notes (other than (a) repurchases, redemptions
or other acquisitions of Equity Interests of the Depositor in connection with
(1) any employment contract, benefit plan or other similar arrangement with or
for the benefit of any one or more employees, officers, directors or
consultants, (2) a dividend reinvestment or stockholder stock purchase or
similar plan with respect to any Equity Interests or (3) the issuance of Equity
Interests of the Depositor (or securities convertible into or exercisable for
such Equity Interests) as consideration in an acquisition transaction entered
into prior to the applicable Extension Period, (b) as a result of an exchange or
conversion of any class or series of the Depositor’s Equity Interests (or any
Equity Interests of a Subsidiary of the Depositor) for any class or series of
the Depositor’s Equity Interests or of any class or series of the Depositor’s
indebtedness for any class or series of the Depositor’s Equity Interests,
(c) the purchase of fractional interests in Equity Interests of the Depositor
pursuant to the conversion or exchange provisions of such Equity Interests or
the security being converted or exchanged, (d) any declaration of a dividend in
connection with any Rights Plan (as defined in the Indenture), the issuance of
rights, Equity Interests or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto or (e) any dividend in the
form of Equity Interests, warrants, options or other rights where the dividend
Equity Interests or the Equity Interests issuable upon exercise of such
warrants, options or other rights are the same Equity Interests as those on
which the dividend is being paid or rank pari passu with or junior to such
Equity Interests).

On each Note Redemption Date, on the stated maturity (or any date of principal
repayment upon early maturity) of the Notes and on each other date on (or in
respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after January 30, 2012 in whole
or in part from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof or the redeemed portion thereof, as
applicable, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, to but excluding the date fixed for
redemption; provided, that the Depositor shall have received the prior approval
of the Federal Reserve if then required. The Notes may also be redeemed by the
Depositor, at its option, at any time, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price; provided, that the Depositor
shall have received the prior approval of the Federal Reserve if then required.

The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made

 

C-7



--------------------------------------------------------------------------------

by wire transfer at such place and to such account at a banking institution in
the United States as may be designated in writing at least ten (10) Business
Days prior to the date for payment by the Person entitled thereto unless proper
written transfer instructions have not been received by the relevant record
date, in which case such payments shall be made by check mailed to the address
of such Person as such address shall appear in the Security Register. If any
Preferred Securities are held by a Depositary, such Distributions shall be made
to the Depositary in immediately available funds.

The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.

 

C-8



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:

(Insert assignee’s social security or tax identification number)

 

(Insert address and zip code of assignee)

and irrevocably appoints

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

 

Date:  

 

Signature:  

 

(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

C-9



--------------------------------------------------------------------------------

Exhibit D

Junior Subordinated Indenture

 

D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFEREE CERTIFICATE

TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS

                    , [    ]

Valley Financial Corporation

Valley Financial Statutory Trust III

36 Church Avenue, SW

Roanoke, Virginia 24011

 

  Re: Purchase of $1,000 stated liquidation amount of Floating Rate Preferred

Securities (the “Preferred Securities”) of Valley Financial Statutory Trust III

Ladies and Gentlemen:

In connection with our purchase of the Preferred Securities we confirm that:

1. We understand that the Floating Rate Preferred Securities (the “Preferred
Securities”) of Valley Financial Statutory Trust III (the “Trust”) (including
the guarantee (the “Guarantee”) of Valley Financial Corporation (the “Company”)
executed in connection therewith) and the Floating Rate Junior Subordinated
Notes due 2037 of the Company (the “Subordinated Notes”) (the Preferred
Securities, the Guarantee and the Subordinated Notes together being referred to
herein as the “Offered Securities”), have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold except as permitted in the following sentence. We agree on our
own behalf and on behalf of any investor account for which we are purchasing the
Offered Securities that, if we decide to offer, sell or otherwise transfer any
such Offered Securities, (i) such offer, sale or transfer will be made only
(a) to the Trust, (b) to a person we reasonably believe is a “qualified
institutional buyer” (a “QIB”) (as defined in Rule 144A under the Securities
Act) in a transaction meeting the requirements of Rule 144A, or (c) to an
institutional “accredited investor” within the meaning of subparagraph (a) (1),
(2), (3) or (7) of Rule 501 under the Securities Act that is acquiring Offered
Securities for its own account, or for the account of such an “accredited
investor,” for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof in violation of the Securities Act,
in each case in accordance with any applicable securities laws of any state of
the United States or any other applicable jurisdiction and, in the case of (c),
subject to the right of the Trust and the depositor to require an opinion of
counsel and other information satisfactory to each of them. If any resale or
other transfer of the Offered Securities is proposed to be made pursuant to
clause (c) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Property Trustee as Transfer
Agent, which shall provide as applicable, among other things, that the
transferee is an “accredited investor” within the meaning of subparagraph
(a) (1), (2), (3) or (7) of Rule 501 under the Securities Act that is acquiring
such Securities for investment purposes and not for distribution in violation of
the Securities Act. We acknowledge on our behalf and on behalf of any investor
account for which we are purchasing Securities that the Trust and the Company
reserve the right prior to any offer, sale or other transfer pursuant to clause
(c) to require the delivery of any

 

E-1



--------------------------------------------------------------------------------

opinion of counsel, certifications and/or other information satisfactory to the
Trust and the Company. We understand that the certificates for any Offered
Security that we receive will bear a legend substantially to the effect of the
foregoing.

2. We are an “accredited investor” within the meaning of subparagraph (a) (1),
(2), (3) or (7) of Rule 501 under the Securities Act purchasing for our own
account or for the account of such an “accredited investor,” and we are
acquiring the Offered Securities for investment purposes and not with view to,
or for offer or sale in connection with, any distribution in violation of the
Securities Act, and we have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Offered Securities, and we and any account for which we are
acting are each able to bear the economic risks of our or its investment.

3. We are acquiring the Offered Securities purchased by us for our own account
(or for one or more accounts as to each of which we exercise sole investment
discretion and have authority to make, and do make, the statements contained in
this letter) and not with a view to any distribution of the Offered Securities,
subject, nevertheless, to the understanding that the disposition of our property
will at all times be and remain within our control.

4. In the event that we purchase any Preferred Securities or any Subordinated
Notes, we will acquire such Preferred Securities having an aggregate stated
liquidation amount of not less than $100,000 or such Subordinated Notes having
an aggregate principal amount not less than $100,000, for our own account and
for each separate account for which we are acting.

5. We acknowledge that either (A) we are not and are not acting as a fiduciary
of or on behalf of an employee benefit, individual retirement account or other
plan or arrangement subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”) (each a “Plan”), or an entity
whose underlying assets include “plan assets” by reason of any Plan’s investment
in the entity, and are not purchasing the Offered Securities on behalf of or
with “plan assets” by reason of any Plan’s investment in the entity; (B) we are
eligible for the exemptive relief available under Section 408(b)(17) of ERISA,
one or more of the following prohibited transaction class exemptions (“PTCEs”)
issued by the U.S. Department of Labor: PTCE 96-23, 95-60, 91-38, 90-1 or 84-14
or another applicable exemption; or (C) our purchase and holding of this
security, or any interest therein, is not prohibited by Section 406 of ERISA or
Section 4975 of the Code with respect to such purchase or holding.

6. We acknowledge that the Trust and the Company and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agree that if any of the acknowledgments, representations,
warranties and agreements deemed to have been made by our purchase of the
Offered Securities are no longer accurate, we shall promptly notify the Company.
If we are acquiring any Offered Securities as a fiduciary or agent for one or
more investor accounts, we represent that we have sole discretion with respect
to each such investor account and that we have full power to make the foregoing
acknowledgments, representations and agreement on behalf of each such investor
account.

(Name of Purchaser)

 

E-2



--------------------------------------------------------------------------------

By:  

 

Date:  

 

Upon transfer, the Offered Securities would be registered in the name of the new
beneficial owner as follows.

 

Name:  

 

Address:  

 

Taxpayer ID Number:  

 

 

E-3



--------------------------------------------------------------------------------

Exhibit F

FORM OF TRANSFEROR CERTIFICATE

TO BE EXECUTED FOR QIBs

                    , [    ]

Valley Financial Corporation

Valley Financial Statutory Trust III

36 Church Avenue, SW

Roanoke, Virginia 24011

 

  Re: Purchase of $1,000 stated liquidation amount of Floating Rate

Preferred Securities (the “Preferred Securities”) of Valley Financial Statutory
Trust III

Reference is hereby made to the Amended and Restated Trust Agreement of Valley
Financial Statutory Trust III, dated as of December 15, 2006 (the “Trust
Agreement”), among Ellis L. Gutshall, Kimberly B. Snyder, CPA and J. Randall
Woodson, as Administrative Trustees, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Property Trustee, Valley Financial
Corporation, as Depositor, and the holders from time to time of undivided
beneficial interests in the assets of Valley Financial Statutory Trust III.
Capitalized terms used but not defined herein shall have the meanings given them
in the Trust Agreement.

This letter relates to $                     aggregate liquidation amount of
Preferred Securities which are held in the name of                      (the
“Transferor”).

In accordance with Article V of the Trust Agreement, the Transferor hereby
certifies that such Preferred Securities are being transferred in accordance
with (i) the transfer restrictions set forth in the Preferred Securities and
(ii) Rule 144A under the Securities Act (“Rule 144A”), to a transferee that the
Transferor reasonably believes is purchasing the Preferred Securities for its
own account or an account with respect to which the transferee exercises sole
investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in a transaction meeting
the requirements of Rule 144A and in accordance with applicable securities laws
of any state of the United States or any other jurisdiction.

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

(Name of Transferor) By:  

 

Name:   Title:  

 

Date:

 

 

 

F-1



--------------------------------------------------------------------------------

Exhibit G

Form of Officer’s Financial Certificate

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of December 15, 2006, among Valley Financial
Corporation (the “Company”), Wilmington Trust Company, as property trustee,
Wilmington Trust Company, as Delaware trustee and the administrative trustees
named therein, that, as of                     , 20    , the Company had the
following ratios and balances:

 

BANK HOLDING COMPANY

As of [Quarterly Financial Dates]

    

Tier 1 Risk Weighted Assets

               %

Ratio of Double Leverage

               %

Non-Performing Assets to Loans and OREO

               %

Tangible Common Equity as a Percentage of Tangible Assets

               %

Ratio of Reserves to Non-Performing Loans

               %

Ratio of Net Charge-Offs to Loans

               %

Return on Average Assets (annualized)

               %

Net Interest Margin (annualized)

               %

Efficiency Ratio

               %

Ratio of Loans to Assets

               %

Ratio of Loans to Deposits

               %

Double Leverage (exclude trust preferred as equity)

               %

Total Assets

   $                

Year to Date Income

   $                

--------------------------------------------------------------------------------

* A table describing the quarterly report calculation procedures is attached.

 

H-1



--------------------------------------------------------------------------------

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended                     , 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter and [six/nine] month period ended                     , 20    ].

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter interim] [annual] period ended                     , 20    , and such
financial statements have been prepared in accordance with GAAP consistently
applied throughout the period involved (expect as otherwise noted therein).

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this      day of                     , 20    .

 

 

Name:   Title:   Valley Financial Corporation 36 Church Avenue, SW Roanoke,
Virginia 24011 (540) 342-2265

 

H-3



--------------------------------------------------------------------------------

Financial Definitions

BANK HOLDING COMPANY

 

Report Item

  

Corresponding FRY-9C or LP Line Items with

Line Item corresponding Schedules

  

Description of Calculation

Tier 1 Risk Weighted Assets   

BHCK7206

Schedule HC-R

   Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets Ratio of
Double Leverage   

(BHCP0365)/(BCHCP3210)

Schedule PC in the LP

   Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries. Non-Performing Assets to
Loans and OREO   
(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N    Total Nonperforming Assets (NPLs+Foreclosed Real
Estate+Other Nonaccrual & Repossessed Assets)/Total Loans+Foreclosed Real Estate
Tangible Common Equity as a Percentage of Tangible Assets   

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)

Schedule HC

   (Equity Capital – Goodwill)/(Total Assets – Goodwill) Ratio of Reserves
to Non-Performing Loans   

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

Schedules HC & HC-N & HC-R

   Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming
Loans (Nonaccrual + Restructured) Ratio of Net Charge-Offs to Loans   

(BHCK4635-BHCK4605)/(BHCK3516)

Schedules HI-B & HC-K

   Net charge offs for the period as a percentage of average loans. Return on
Average Assets (annualized)   

(BHCK4340/BHCK3368)

Schedules HI & HC-K

   Net Income as a percentage of Assets.

 

H-4



--------------------------------------------------------------------------------

Report Item

  

Corresponding FRY-9C or LP Line Items with

Line Item corresponding Schedules

  

Description of Calculation

Net Interest Margin (annualized)   

(BHCK4519/(BHCK3515+BHCK3365+BHCK3516+BHCK3401+BHCKB985)

Schedules HI Memorandum and HC-K

   (Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets) Efficiency Ratio   

(BHCK4093)/(BHCK4519+BHCK4079)

Schedule HI

   (Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income) Ratio of Loans to Assets   

(BHCKB528+BHCK5369)/(BHCK2170)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets
Ratio of Loans to Deposits   

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total
Deposits (Includes Domestic and Foreign Deposits) Total Assets   

(BHCK2170)

Schedule HC

   The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets. Net Income   

(BHCK4300)

Schedule HI

   The sum of income (loss)before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.

 

H-5



--------------------------------------------------------------------------------

Exhibit H

FORM OF

OFFICERS’ CERTIFICATE

UNDER

SECTION 8.16(a)

Pursuant to Section 8.16(a) of the Amended and Restated Trust Agreement, dated
as of December 15, 2006 (as modified, supplemented or amended from time to time,
the “Trust Agreement”) of Valley Financial Statutory Trust III, a Delaware
statutory trust (the “Trust”), each of the undersigned hereby certifies that, to
the knowledge of the undersigned, none of the Depositor, the Administrative
Trustees and the Trust are in default in the performance or observance of any of
the terms, provisions and conditions of the Trust Agreement (without regard to
any period of grace or requirement of notice provided under the Trust Agreement)
for the fiscal period ending on                     , 20     [, except as
follows: specify each such default and the nature and status thereof].

Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings assigned thereto in the Trust Agreement.

[signatures appear on the next page]

 

H-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate as
of                     , 20    .

 

 

Name:   Title:  

[Must be the Chief Executive Officer, the President, or an Executive Vice
President]

of Valley Financial Corporation

 

Name:   Title:  

[Must be the Chief Financial Officer, the Treasurer, or an Assistant Treasurer]

of Valley Financial Corporation

 

Administrative Trustee of Valley Financial Statutory Trust III Name:  

 

Administrative Trustee of Valley Financial Statutory Trust III Name:  

 

Administrative Trustee of Valley Financial Statutory Trust III Name:  

Schedule A

With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

(1) On the second LIBOR Business Day (as defined below) prior to a Distribution
Date, except with respect to the first distribution payment period, on
December 13, 2006, (each such day, a “LIBOR Determination Date”), LIBOR for any
given security shall, for the following distribution

 

H-8



--------------------------------------------------------------------------------

period, equal the rate, as obtained by the Calculation Agent from Bloomberg
Financial Markets Commodities News, for three-month U.S. Dollar deposits in
Europe, which appears on Dow Jones Telerate Page 3750 (as defined in the
International Swaps and Derivatives Association, Inc. 1991 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such Page
3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month U.S. Dollar deposits in Europe in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month U.S. Dollar deposits in
Europe in an amount determined by the Calculation Agent by reference to the
principal London offices of leading banks in the London interbank market;
provided, that if the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR
shall be LIBOR as determined on the previous LIBOR Determination Date.

(3) As used herein: “Reference Banks” means four major banks in the London
interbank market selected by the Calculation Agent; and “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.

 

H-9